--------------------------------------------------------------------------------

Exhibit 10.1

$2,200,000,000

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of June 28, 2006

among

iSTAR FINANCIAL INC.,

THE BANKS LISTED HEREIN,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

J.P. MORGAN SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners,

CITICORP NORTH AMERICA, INC.,

DEUTSCHE BANK AG, NEW YORK BRANCH,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agents

and

BARCLAYS BANK PLC,

BEAR STEARNS CORPORATE LENDING INC.,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

LEHMAN COMMERCIAL PAPER INC.,

MERRILL LYNCH BANK USA,

MORGAN STANLEY BANK,

and

UBS LOAN FINANCE LLC,

as Managing Agents

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I    DEFINITIONS

 

 

 

 

 

 

SECTION 1.1.

Definitions

 

1

SECTION 1.2.

Accounting Terms and Determinations

 

25

SECTION 1.3.

Types of Borrowings

 

25

 

 

 

 

ARTICLE II    THE CREDITS

 

 

 

 

 

 

SECTION 2.1.

Commitments to Lend

 

25

SECTION 2.2.

Notice of Borrowing

 

27

SECTION 2.3.

Swingline Loan Subfacility

 

29

SECTION 2.4.

Money Market Borrowings

 

31

SECTION 2.5.

Notice to Banks; Funding of Loans

 

35

SECTION 2.6.

Notes

 

37

SECTION 2.7.

Method of Electing Interest Rates

 

37

SECTION 2.8.

Interest Rates

 

39

SECTION 2.9.

Fees

 

40

SECTION 2.10.

Maturity Date

 

41

SECTION 2.11.

Optional Prepayments

 

41

SECTION 2.12.

Mandatory Prepayments

 

42

SECTION 2.13.

General Provisions as to Payments

 

43

SECTION 2.14.

Funding Losses

 

44

SECTION 2.15.

Computation of Interest and Fees

 

44

SECTION 2.16.

Use of Proceeds

 

44

SECTION 2.17.

Letters of Credit

 

45

SECTION 2.18.

Letter of Credit Usage Absolute

 

48

SECTION 2.19. .

Letters of Credit Maturing after the Maturity Date

 

49

SECTION 2.20.

Designated Borrowers.

 

50

 

 

 

 

ARTICLE III    CONDITIONS

 

 

 

 

 

 

SECTION 3.1.

Closing

 

51

SECTION 3.2.

Borrowings

 

53

 

 

 

 

ARTICLE IV    REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

SECTION 4.1.

Existence and Power

 

54

SECTION 4.2.

Power and Authority

 

54

SECTION 4.3.

No Violation

 

54

SECTION 4.4.

Financial Information

 

55

SECTION 4.5.

Litigation

 

55

SECTION 4.6.

Compliance with ERISA

 

55

SECTION 4.7.

Environmental

 

56

SECTION 4.8.

Taxes

 

56

SECTION 4.9.

Full Disclosure

 

56

SECTION 4.10.

Solvency

 

56

SECTION 4.11.

Use of Proceeds

 

57

SECTION 4.12.

Governmental Approvals

 

57

 

ii


--------------------------------------------------------------------------------




 

SECTION 4.13.

Investment Company Act

 

57

SECTION 4.14.

Principal Offices

 

57

SECTION 4.15.

REIT Status

 

57

SECTION 4.16.

Patents, Trademarks, etc

 

57

SECTION 4.17.

Judgments

 

57

SECTION 4.18.

No Default

 

57

SECTION 4.19.

Licenses, etc

 

58

SECTION 4.20.

Compliance With Law

 

58

SECTION 4.21.

No Burdensome Restrictions

 

58

SECTION 4.22.

Brokers’ Fees

 

58

SECTION 4.23.

Labor Matters

 

58

SECTION 4.24.

Insurance

 

58

SECTION 4.25.

Organizational Documents

 

58

SECTION 4.26.

Unencumbered Assets and Indebtedness

 

59

 

 

 

 

ARTICLE V    AFFIRMATIVE AND NEGATIVE COVENANTS

 

 

 

 

 

 

SECTION 5.1.

Information

 

59

SECTION 5.2.

Payment of Obligations

 

62

SECTION 5.3.

Maintenance of Property; Insurance; Leases

 

62

SECTION 5.4.

Maintenance of Existence

 

62

SECTION 5.5.

Compliance with Laws

 

62

SECTION 5.6.

Inspection of Property, Books and Records

 

63

SECTION 5.7.

Existence

 

63

SECTION 5.8.

Financial Covenants

 

63

SECTION 5.9.

Restriction on Fundamental Changes

 

64

SECTION 5.10.

Changes in Business

 

64

SECTION 5.11.

Borrower Status

 

64

SECTION 5.12.

Other Indebtedness

 

64

SECTION 5.13.

Forward Equity Contracts

 

64

 

 

 

 

ARTICLE VI   DEFAULTS

 

 

 

 

 

SECTION 6.1.

Events of Default

 

65

SECTION

Field result goes here Rights and Remedies

 

67

SECTION 6.3.

Notice of Default

 

68

SECTION 6.4.

Actions in Respect of Letters of Credit

 

68

SECTION 6.5.

Distribution of Proceeds after Default

 

70

 

 

 

 

ARTICLE VII   THE AGENTS; CERTAIN MATTERS RELATING TO THE LENDERS

 

 

 

 

 

 

SECTION 7.1.

Appointment and Authorization

 

70

SECTION 7.2.

Agency and Affiliates

 

71

SECTION 7.3.

Action by Agents

 

71

SECTION 7.4.

Consultation with Experts

 

71

SECTION 7.5.

Liability of Agents

 

71

SECTION 7.6.

Indemnification

 

72

SECTION 7.7.

Credit Decision

 

72

SECTION 7.8.

Successor Agent

 

72

SECTION 7.9.

Consents and Approvals

 

73

 

iii


--------------------------------------------------------------------------------




 

SECTION 7.10.

Agents

 

73

 

 

 

 

ARTICLE VIII    CHANGE IN CIRCUMSTANCES

 

 

 

 

 

 

SECTION 8.1.

Basis for Determining Interest Rate Inadequate or Unfair

 

73

SECTION 8.2.

Illegality

 

74

SECTION 8.3.

Increased Cost and Reduced Return

 

75

SECTION 8.4.

Taxes

 

76

SECTION 8.5.

Base Rate Loans Substituted for Affected Euro-Currency Loans

 

79

 

 

 

 

ARTICLE IX    MISCELLANEOUS

 

 

 

 

 

 

SECTION 9.1.

Notices

 

80

SECTION 9.2.

No Waivers

 

80

SECTION 9.3.

Expenses; Indemnification

 

81

SECTION 9.4.

Sharing of Set-Offs

 

82

SECTION 9.5.

Amendments and Waivers

 

83

SECTION 9.6.

Successors and Assigns

 

83

SECTION 9.7.

Governing Law; Submission to Jurisdiction; Judgment Currency

 

86

SECTION 9.8.

Counterparts; Integration; Effectiveness

 

87

SECTION 9.9.

WAIVER OF JURY TRIAL

 

88

SECTION 9.10.

Survival

 

88

SECTION 9.11.

Domicile of Loans

 

88

SECTION 9.12.

Limitation of Liability

 

88

SECTION 9.13.

Recourse Obligation

 

88

SECTION 9.14.

Confidentiality

 

88

SECTION 9.15

Intentionally Omitted

 

89

SECTION 9.16.

No Bankruptcy Proceedings

 

89

SECTION 9.17.

USA Patriot Act

 

89

 

 

 

 

SCHEDULE 1

Commitments

 

 

SCHEDULE 1.1

Unencumbered Assets, Unsecured Debt

 

 

SCHEDULE 1.1(b)

Permitted Lien

 

 

SCHEDULE 2.17

Existing Letters of Credit

 

 

SCHEDULE 4.4 (b)

Material Indebtedness

 

 

SCHEDULE 4.6

Multiemployer Plans/Collective Bargaining Agreements

 

 

EXHIBIT A

Note

 

 

EXHIBIT A-1

Designated Lender Note

 

 

EXHIBIT B

Form of Money Market Quote Request

 

 

EXHIBIT C

Form of Invitation for Money Market Quotes

 

 

EXHIBIT D

Form of Money Market Quote

 

 

EXHIBIT E

Transfer Supplement

 

 

EXHIBIT F

Notice Addresses

 

 

EXHIBIT G

Form of Designation Agreement

 

 

EXHIBIT H

Form of Designated Borrower Request and Assumption

 

 

 

Agreement

 

 

EXHIBIT I

Form of Designated Borrower Notice

 

 

 

iv


--------------------------------------------------------------------------------


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as
of June 28, 2006, among iSTAR FINANCIAL INC. (the “Borrower”), the BANKS listed
on the signature pages hereof, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, BANK OF AMERICA, N.A., as Syndication Agent, J.P. MORGAN SECURITIES INC.
and BANC OF AMERICA SECURITIES LLC, as Joint Lead Arrangers and Joint
Bookrunners, CITICORP NORTH AMERICA, INC., DEUTSCHE BANK AG, NEW YORK BRANCH,
and WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agents, and BARCLAYS
BANK PLC, BEAR STEARNS CORPORATE LENDING INC., GOLDMAN SACHS CREDIT PARTNERS
L.P., LEHMAN COMMERCIAL PAPER INC., MERRILL LYNCH BANK USA, MORGAN STANLEY BANK,
and UBS LOAN FINANCE LLC, as Managing Agents.

W I T N E S S E T H

Whereas, the Borrower, the banks party thereto, JPMorgan Chase Bank, as
administrative agent, and the other financial institutions named as the various
agents therein entered into the Revolving Credit Agreement, dated as of April
19, 2004, as amended by Amendment to Revolving Credit Agreement, dated as of
December 17, 2004 (as so amended, the “Existing Facility”); and

WHEREAS, the parties to this Agreement wish to amend and restate the Existing
Facility on the terms and conditions set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.  Definitions.  The following terms, as used herein, have the
following meanings:

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Non-IBOR Rates pursuant to Section 2.4.

“Adjusted Earnings” mean, for any period, Net Income allocable to holders of
common stock of the Borrower and “high performance unit” shareholders, as
determined in accordance with GAAP, plus depreciation, depletion, amortization,
losses from discontinued operations and extraordinary losses, but less gain from
discontinued operations and extraordinary gains, in each case allocable to
holders of common stock of the Borrower and “high performance unit”
shareholders, and the Borrower’s Share of Investment Affiliates’ income, as
determined in accordance with GAAP, depreciation, depletion and amortization.


--------------------------------------------------------------------------------




 

“Administrative Agent” shall mean (i) with respect to Notices of Borrowing and
the administration of Loans denominated in an Alternate Currency, Alternate
Currency Letters of Credit, and interest and fee payments with respect to Loans
and Letters of Credit denominated in an Alternate Currency, J.P. Morgan Europe
Limited; and (ii) for all other purposes under this Agreement, JPMorgan Chase
Bank, N.A., in each case in its respective capacity as Administrative Agent
hereunder, and its respective permitted successors in such capacity in
accordance with the terms of this Agreement.

“Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote ten percent (10.0%) or more of the equity securities having
voting power for the election of directors of such Person or otherwise to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting equity securities or by contract or otherwise.

“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents, collectively.

“Agreement” means this Revolving Credit Agreement as the same may from time to
time hereafter be modified, supplemented or amended.

“Alternate Currency” means the lawful currency of any of (i) the United Kingdom
(British Pounds Sterling) or (ii) the European Economic Union (Euros) or (iii)
Canada (Canadian Dollars) or (iv) such other foreign currencies as shall be
requested by Borrower and agreed to by the Administrative Agent and those Banks
that shall elect to fund such currency.

“Alternate Currency Letter of Credit” means a Letter of Credit denominated in
Alternate Currency.

“Applicable Fee Percentage” means the respective percentages per annum
determined, at any time, based on the range into which Borrower’s Credit Rating
then falls, in accordance with the table set forth below.  Any change in
Borrower’s Credit Rating causing it to move to a different range on the table
shall effect an immediate change in the Applicable Fee Percentage.  Borrower
shall have not less than two (2) Credit Ratings at all times. In the event that
Borrower has two (2) or more Credit Ratings that are not all equivalent, the
Applicable Fee Percentage shall be determined by the highest Credit Rating,
provided that such highest Credit Rating shall be from S&P or Moody’s; provided,
further,

2


--------------------------------------------------------------------------------




 

that if such highest Credit Rating is not from S&P or Moody’s, then the
Applicable Fee Percentage shall be determined by the highest Credit Rating from
either S&P or Moody’s.

Range of Borrower’s
Credit Rating
(S&P/Moody’s Ratings)

 

Applicable
Fee Percentage
(% per annum)

 

 

 

>BBB+/Baa1

 

0.09

BBB+/Baa1

 

0.10

BBB/Baa2

 

0.125

BBB-/Baa3

 

0.15

<BB+/Ba1

 

0.20

 

“Applicable Lending Office” means with respect to any Bank, (i) in the case of
its Base Rate Loans and Swingline Loans, its Domestic Lending Office, (ii) in
the case of its Euro-Currency Loans, its Euro-Currency Lending Office, and (iii)
in the case of its Money Market Loans, its Money Market Lending Office.

“Applicable Margin” means with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Credit Rating then falls, in accordance with the table set forth below.  Any
change in Borrower’s Credit Rating causing it to move to a different range on
the table shall effect an immediate change in the Applicable Margin.  Borrower
shall have not less than two (2) Credit Ratings at all times.  In the event that
Borrower has two (2) or more Credit Ratings that are not all equivalent, the
Applicable Margin shall be determined by the highest Credit Rating, provided
that such highest Credit Rating shall be from S&P or Moody’s; provided, further,
that if such highest Credit Rating is not from S&P or Moody’s, then the
Applicable Margin shall be determined by the highest Credit Rating from either
S&P or Moody’s.

Range of Borrower’s
Credit Rating
(S&P/Moody’s Ratings)

 

Applicable Margin
for Base Rate Loans
(% per annum)

 

Applicable Margin
for Euro Currency Loans
(% per annum)

 

 

 

 

 

>BBB+/Baa1

 

0.00

 

0.31

BBB+/Baa1

 

0.00

 

0.45

BBB/Baa2

 

0.00

 

0.525

BBB-/Baa3

 

0.00

 

0.70

<BB+/Ba1

 

0.10

 

0.85

 

“Applicant Borrower” has the meaning set forth in Section 2.20.

3


--------------------------------------------------------------------------------




 

“Assignee” has the meaning set forth in Section 9.6(c).

“Bank” means each entity (other than Borrower) listed on the signature pages
hereof, each Assignee which becomes a Bank pursuant to Section 9.6(c), and their
respective successors and each Designated Lender; provided, however, that the
term “Bank” shall exclude each Designated Lender when used in reference to a
Committed Loan, the Commitments or terms relating to the Committed Loans and the
Commitments and shall further exclude each Designated Lender for all other
purposes hereunder except that any Designated Lender which funds a Money Market
Loan shall, subject to Section 9.6(d), have the rights (including the rights
given to a Bank contained in Sections 9.3 and 9.5 and otherwise in Article 9)
and obligations of a Bank associated with holding such Money Market Loan.  For
purposes of this Agreement, neither J.P. Morgan Securities, Inc. nor Banc of
America Securities LLC shall constitute a “Bank.”

“Bank Reply Period” has the meaning set forth in Section 7.9.

“Bankruptcy Code” shall mean Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Base Euro-Currency Rate”  means a rate per annum equal to the rate for deposits
in Dollars or the applicable Alternate Currency with maturities comparable to
the applicable Interest Period which (a) in the case of Dollars or any Alternate
Currency other than Euros, appears on Telerate Page 3750 as of 11:00 a.m.,
London time, on the Quotation Date, or (b) in the case of Euros, appears on the
page of the Telerate Screen which displays an average rate of the Banking
Federation of the European Union for the Euro (being currently page 248) as of
11.00 a.m., Brussels time, on the Quotation Date; provided, however, if such
rate does not appear on Telerate Page 3750 or Telerate Page 248, as applicable,
or if Telerate Page 3750 or Telerate Page 248, as applicable, is no longer
available, the “Base Euro-Currency Rate” applicable to a particular Interest
Period shall mean a rate per annum equal to the rate at which deposits in
Dollars or the applicable Alternate Currency, as the case may be,  in an amount
approximately equal to the applicable Euro-Currency Loan(s), and with maturities
comparable to the last day of the Interest Period with respect to which such
Base Euro-Currency Rate is applicable, are offered in immediately available
funds in the London interbank market (or in the case of Euros, the European
interbank market) to the London office of the Administrative Agent by leading
banks in the London interbank market (or in the case of Euros, the European
interbank market), at 11:00 a.m., London time (or in the case of Euros, Brussels
time) on the Quotation Date.

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 0.50% plus the Federal Funds Rate
for such day.  Each change in the Base Rate shall become effective automatically
as of the opening of business on the date of such change in the Base Rate,
without prior written notice to Borrower or Banks.

4


--------------------------------------------------------------------------------




 

“Base Rate Loan” means a Committed Loan in Dollars to be made by a Bank the
interest on which is calculated by reference to the Base Rate in accordance with
the provisions of this Agreement.

“Borrower” means iStar Financial Inc., a Maryland corporation, or, as the case
may be, a Designated Borrower.

“Borrower’s Share” means Borrower’s direct or indirect share of an Investment
Affiliate based upon Borrower’s percentage ownership (whether direct or
indirect) of such Investment Affiliate.

“Borrowing” has the meaning set forth in Section 1.3.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash or Cash Equivalents” shall mean (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within ninety (90) days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two of S & P, Moody’s or Fitch (or, if
at any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to Administrative
Agent ); (d) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by Borrower or any of its Affiliates,
and, at the time of acquisition, having a long-term rating of at least A or the
equivalent from S & P, Moody’s or Fitch and having a short-term rating of at
least A-1 and P-1 from S & P and Moody’s, respectively (or, if at any time
neither S & P nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services acceptable to
Administrative Agent); (e) domestic and foreign certificates of deposit or
domestic time deposits or foreign deposits or bankers’ acceptances (foreign or
domestic) in Dollars that are issued by a bank (I) which has, at the time of
acquisition, a long-term rating of at least A or the equivalent from S & P,
Moody’s or Fitch and (II) if a domestic bank, which is a member of the Federal
Deposit Insurance Corporation; (f) overnight securities repurchase agreements,
or reverse repurchase agreements secured by any of the foregoing types of
securities or debt instruments, provided that the collateral supporting such
repurchase agreements shall have a value not less than 101% of the principal
amount of the repurchase agreement plus accrued interest; and (g) money market
funds invested in investments substantially all of which consist of the items
described in clauses (a) through (f) foregoing.

5


--------------------------------------------------------------------------------




 

“Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Committed Borrowing” has the meaning set forth in Section 1.3.

“Committed Loan” means a loan made by a Bank pursuant to Section 2.1, as well as
Loans required to be made by a Bank pursuant to Section 2.17 to reimburse a
Fronting Bank for a Letter of Credit that has been drawn down; provided that, if
any such loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Interest Rate Election, the term “Committed Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.

“Commitment” means with respect to each Bank, the sum of its Dollar Commitment
and its Multi-Currency Commitment  The initial aggregate amount of the Banks’
Commitments is $2,200,000,000.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity which
is consolidated with Borrower in accordance with GAAP.

“Consolidated Tangible Net Worth” means, at any time, the tangible net worth of
Borrower, on a consolidated basis, determined in accordance with GAAP.

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP which is not otherwise Indebtedness, and
(ii) any obligation required to be disclosed in accordance with GAAP in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation,
exclusive of contractual indemnities (including, without limitation, any
indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person.  The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), through (i) in the case of an
interest or interest and principal guaranty, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of

6


--------------------------------------------------------------------------------




 

which such guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as recorded on the balance sheet and on the
footnotes to the most recent financial statements of Borrower required to be
delivered pursuant to Section 5.1 hereof.  Notwithstanding anything contained
herein to the contrary, guarantees of completion shall not be deemed to be
Contingent Obligations unless and until a claim for payment or performance has
been made thereunder, at which time any such guaranty of completion shall be
deemed to be a Contingent Obligation in an amount equal to any such claim. 
Subject to the preceding sentence, (i) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is recourse, directly or indirectly to Borrower), the amount of the
guaranty shall be deemed to be 100% thereof unless and only to the extent that
such other Person has delivered Cash or Cash Equivalents to secure all or any
part of such Person’s guaranteed obligations, (ii) in the case of joint and
several guarantees given by a Person in whom Borrower owns an interest (which
guarantees are non-recourse to Borrower), to the extent the guarantees, in the
aggregate, exceed 15% of Total Asset Value, the amount which is the lesser of
(x) the amount in excess of 15% or (y) the amount of Borrower’s interest therein
shall be deemed to be a Contingent Obligation of Borrower, and (iii) in the case
of a guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. All matters constituting “Contingent
Obligations” shall be calculated without duplication.

“Convertible Securities” means evidences of shares of stock, limited or general
partnership interests or other ownership interests, warrants, options, or other
rights or securities which are convertible into or exchangeable for, with or
without payment of additional consideration, common shares of beneficial
interest of Borrower, either immediately or upon the arrival of a specified date
or the happening of a specified event.

“Credit Rating” means a rating assigned by a Rating Agency to Borrower’s senior
unsecured long term indebtedness.

“Credit Tenant Lease Assets” means properties substantially all of which are
either (i) leased to a governmental entity, (ii) leased to a tenant (or
guaranteed by a Person) with an Investment Grade Rating, or (iii) properties
which, if unavailable to a tenant, would materially impair the continued
operation of such tenant, including without limitation, headquarters facilities,
distribution centers, manufacturing facilities, or pools or classes of multiple
properties leased under blanket leases. In addition, “Credit Tenant Lease
Assets” will be leased to such corporate users primarily on a triple net basis,
but may also be leased on a double net, gross lease with expense stop, or
bond-type basis.

“Debt Service” means, for any period and without duplication, Interest Expense
for such period on all Indebtedness of Borrower on a consolidated basis.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

7


--------------------------------------------------------------------------------




 

“Default Rate” has the meaning set forth in Section 2.8(d).

“Defaulted Assets” mean (i) Credit Tenant Lease Assets that are vacant and not
subject to an agreement of lease, (ii) Credit Tenant Lease Assets where the
tenant is in monetary or other material default beyond any applicable notice and
grace periods, and (iii) Loan Assets where the applicable borrower is in
monetary or other material default beyond any applicable notice and grace
periods.

“Designated Borrower” means an applicant Borrower approved by the Administrative
Agent and the Banks in accordance with Section 2.20.

“Designated Borrower Notice” has the meaning set forth in Section 2.20.

“Designated Borrower Request and Assumption Agreement” has the meaning set forth
in Section 2.20.

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 9.6(d), and (ii) is not
otherwise a Bank.

“Designated Lender Notes” means promissory notes of the Borrower, substantially
in the form of Exhibit A-1 hereto, evidencing the obligation of the Borrower to
repay Money Market Loans made by Designated Lenders, and “Designated Lender
Note” means any one of such promissory notes issued under Section 9.6(d) hereof.

“Designating Lender” shall have the meaning set forth in Section 9.6(d) hereof.

“Designation Agreement” means a designation agreement in substantially the form
of Exhibit G attached hereto, entered into by a Bank and a Designated Lender and
accepted by the Administrative Agent.

“Dollar Commitment” means with respect to each Bank, the amount set forth on
Schedule 1 next to the name of such Bank as its commitment for Loans in Dollars
only (and, for each Bank which is an Assignee, the amount set forth in the
Transfer Supplement entered into pursuant to Section 9.6(c) as the Assignee’s
Commitment), as such amount may be reduced from time to time pursuant to
Section 2.11(d) or in connection with an assignment to an Assignee, and as such
amount may be increased pursuant to Section 2.1(b) or in connection with an
assignment from an Assignor.  The initial aggregate amount of the Banks’ Dollar
Commitments is $1,450,000,000.

“Dollar Equivalent Amount” shall mean (i) with respect to any amount of
Alternate Currency on any day, the equivalent amount in Dollars of such amount
of Alternate Currency as determined by the Administrative Agent using the
applicable Exchange Rate on such day and (ii) with respect to any amount of
Dollars, such amount.

“Dollars” and “$” means the lawful money of the United States.

8


--------------------------------------------------------------------------------




 

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

“EBITDA” means, for any period on a consolidated basis in accordance with GAAP
(i) Net Income for such period, plus (ii) depreciation, depletion and
amortization expense and other non-cash items deducted in the calculation of Net
Income for such period, plus (iii) Interest Expense deducted in the calculation
of Net Income for such period, plus (iv) dividends and distributions from
Borrower’s Investment Affiliates (exclusive of returns of equity), minus (v)
income from any Investment Affiliates, minus (vi) gains and losses from
discontinued operations, all of the foregoing without duplication.
Notwithstanding the foregoing, however, in the case of any Credit Tenant Lease
Asset or Loan Asset that is less than 100% owned, directly or indirectly, by the
Borrower, only Borrower’s pro rata share of the items set forth in clauses (i),
(ii), (iii) and (vi) shall be included in EBITDA.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.8.

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by the
Borrower and, as a result of the ownership of such equity interest, Borrower may
have recourse liability for Environmental Claims against such partnership, joint
venture, trust or corporation (or the property thereof).

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect on the Borrower.

“Environmental Laws” means any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to the environment, the effect of the
environment on human health or to emissions, discharges or releases of Materials
of Environmental Concern into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment,

9


--------------------------------------------------------------------------------




 

storage, disposal, transport or handling of Materials of Environmental Concern
or the clean up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower, any Subsidiary, and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with the Borrower, or any Subsidiary, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.

“Euro-Currency Borrowing” has the meaning set forth in Section 1.3.

“Euro-Currency Business Day” means any Business Day on which banks are open for
dealings in deposits in Dollars in the London interbank market and any day on
which commercial banks are open for foreign exchange business in (i) London, or
(ii) if such reference relates to the date on which any amount is to be paid or
made available in an Alternate Currency, the principal financial center in the
country of such Alternate Currency, except that with respect to Euros, the same
shall mean a TARGET Day.

“Euro-Currency Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Currency Lending Office by notice to the
Borrower and the Administrative Agent.

“Euro-Currency Loan” means a Committed Loan to be made, the interest on which is
calculated by reference to the Euro-Currency Rate or the Offered Rate, as
applicable, by a Bank in accordance with the applicable Notice of Borrowing.

“Euro-Currency Rate” means  with respect to any Interest Period applicable to a
Euro-Currency Loan, an interest rate per annum obtained by dividing (i) the Base
Euro-Currency Rate applicable to that Interest Period by (ii) a percentage equal
to 100% minus the Euro-Currency Reserve Percentage in effect on the relevant
Euro-Currency Interest Rate Determination Date.

“Euro-Currency Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Federal Reserve Board (or any successor) under Regulation D, as Regulation D may
be amended, modified or supplemented, for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding Five Billion Dollars in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Euro-Currency Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Bank to United States
residents).

“Event of Default” has the meaning set forth in Section 6.1.

10


--------------------------------------------------------------------------------




 

“Exchange Rate” means, (i) the rate appearing on the relevant display page (as 
determined  by  the Administrative Agent) on the Reuters Monitor Money Rates 
Service for the sale of the applicable Alternate Currency for Dollars in the
London foreign exchange market at approximately 11a.m. (London time) for
delivery two (2) Euro-Currency Business Days later or if not available (ii) the
spot selling rate at which the Administrative Agent offers to sell such
Alternate Currency for Dollars in the London foreign exchange  market at 
approximately 11:00a.m. (London time) for delivery two Euro-Currency Business
Days later; provided, however, that if, at the time of any such determination,
no such spot rate can reasonably be quoted, the Administrative Agent  may use
any reasonable method (including obtaining quotes from two (2) or more market
makers for the applicable Alternate Currency) as it deems appropriate to
determine such rate, and such  determination shall be conclusive absent manifest
error.

“Existing Facility” has the meaning set forth in the Recitals to this Agreement.

“Facility Amount” has the meaning set forth in Section 2.1.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower.

“Fitch” means Fitch Investors Services, Inc., or any successor thereto.

“Fixed Charges” for any Fiscal Quarter period means the sum of (i) Debt Service
for such period,  and (ii) dividends on preferred units payable by Borrower for
such period.  If any of the foregoing Debt Service is with respect to
Indebtedness that is subject to an interest rate cap agreement purchased by the
Borrower or a Consolidated Subsidiary, the interest rate shall be assumed to be
the lower of the actual interest payable on such Indebtedness or the capped rate
of such interest rate cap agreement.

“Fixed Rate Borrowing” has the meaning set forth in Section 1.3.

 

11


--------------------------------------------------------------------------------


“Fronting Bank” shall mean  JPMorgan Chase Bank, N.A., and each other Bank that
shall consent thereto as may be designated by the Borrower from time to time.

“GAAP” means generally accepted accounting principles in the United States
recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

“Governmental Acts” has the meaning set forth in Section 2.17(h).

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time, or (ii) all
Euro-Currency Loans having the same Interest Period at such time; provided that,
if a Committed Loan of any particular Bank is converted to or made as a Base
Rate Loan pursuant to Section 8.2 or 8.5, such Loan shall be included in the
same Group or Groups of Loans from time to time as it would have been in if it
had not been so converted or made.

“IBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the Base Euro-Currency Rate pursuant to Section 2.4.

“Indebtedness” as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (whether consolidated or representing the proportionate interest in any
other Person) (i) for borrowed money (including construction loans) or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or
exchange any Securities of such Person or to pay dividends in respect of any
stock, (iii) with respect to letters of credit issued for such Person’s account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Contingent Obligations or (vii) under
warranties and indemnities; (b) all indebtedness, obligations or other
liabilities of such Person or others secured by a Lien on any property of such
Person, whether or not such indebtedness, obligations or liabilities are assumed
by such Person, all as of such time (provided that the value of such
indebtedness, obligations or liabilities shall be limited to the lesser of
(x) the amount of such indebtedness, obligations or liabilities assumed by such
Person and (y) the undepreciated book value of the property subject to such
Lien, determined in accordance with GAAP, and less any impairment charge,
provided, further, however, that if the amount of such indebtedness, obligations
or liabilities are greater than 90% of such undepreciated book value of the
encumbered property when assumed or incurred, then, if Borrower intends to apply
the provisions of this proviso thereto, Borrower shall deliver an appraisal
prepared by an independent appraiser to the Administrative Agent with respect to
the value of the applicable property); (c) all indebtedness, obligations or
other liabilities of such Person in respect of Interest Rate Contracts and
foreign exchange contracts, net of liabilities owed to such Person by the
counterparties thereon; (d) all preferred stock subject (upon the

12


--------------------------------------------------------------------------------




occurrence of any contingency or otherwise) to mandatory redemption; and (e) all
contingent contractual obligations with respect to any of the foregoing.

“Indenture” means the Indenture, dated as of March 30, 2004, between the
Borrower and U.S. Bank Trust National Association, as trustee, in respect of
Borrower’s 5.125% Senior Notes due 2011, as the same may be amended, modified or
supplemented from time to time.

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Interest Expense” means, for any period and without duplication, total interest
expense, whether paid, accrued or capitalized of Borrower, on a consolidated
basis determined in accordance with GAAP.

“Interest Period” means:  (1) with respect to each Euro-Currency Borrowing, the
period commencing on the date of such Borrowing specified in the Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending 1, 2, 3, 6 or, for Dollar denominated Loans, and subject to
availability among the Banks, 9 or 12 months thereafter (or a period of 7 or 14
days, not more frequently than four times in any calendar quarter, unless any
Bank has previously advised Administrative Agent and Borrower that it does not
accept, in its sole discretion, the Offered Rate) as the Borrower may elect in
the applicable Notice of Borrowing or Notice of Interest Rate Election;
provided, that:

(a)           any Interest Period which would otherwise end on a day which is
not a Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Euro-Currency Business Day;

(b)           any Interest Period which begins on the last Euro-Currency
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Euro-Currency Business Day of a calendar month; and

(c)           no Interest Period may end later than the Maturity Date.

(2)  intentionally omitted.

(3)  with respect to each Money Market IBOR Loan, the period commencing on the
date of borrowing specified in the applicable Money Market Quote Request and
ending 1, 2, 3 or 6 months thereafter; provided that:

(a)           any Interest Period which would otherwise end on a day which is
not a Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Euro-Currency Business Day;

13


--------------------------------------------------------------------------------




(b)           any Interest Period which begins on the last Euro-Currency
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Currency Business Day
of a calendar month; and

(c)           no Interest Period may end later than the Maturity Date.

(4)  with respect to each Money Market Non-IBOR Rate Loan, the period commencing
on the date of borrowing specified in the applicable Money Market Quote Request
and ending such number of days thereafter (but not less than 14 days or more
than 180 days) as the Borrower may elect in accordance with Section 2.4;
provided that:

(a)           any Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day; and

(b)           no Interest Period may end later than the Maturity Date.

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection

“Investment Affiliate” means any joint venture or Subsidiary, whose financial
results are not consolidated under GAAP with the financial results of Borrower
on the consolidated financial statements of Borrower, which joint venture or
Subsidiary is so specified in the section of Borrower’s most recent SEC filings
titled “Joint Ventures, Unconsolidated Subsidiaries and Minority Interest”.

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt of BBB- or better from S&P or a rating of Baa3 or better from
Moody’s.  In the event that Borrower receives Credit Ratings only from S&P and
Moody’s, and such Credit Ratings are not equivalent, the lower of such two (2)
Credit Ratings shall be used to determine whether an Investment Grade Rating was
achieved.  In the event that Borrower receives more than two (2) Credit Ratings,
and such Credit Ratings are not all equivalent, the second highest Credit Rating
shall be used to determine whether an Investment Grade Rating was achieved,
provided that one of the highest two (2) Credit Ratings is from S&P or Moody’s;
provided, further, that if neither of the highest two (2) Credit Ratings is from
S&P or Moody’s, then the highest Credit Rating from either S&P or Moody’s shall
be used to determine whether an Investment Grade Rating was achieved

“Invitation for Money Market Quotes” has the meaning set forth in Section
2.4(c).

“Joint Bookrunners” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC, in their capacity as Joint Bookrunners hereunder.

“Joint Lead Arrangers” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC, in their capacity as Joint Lead Arrangers hereunder.

14


--------------------------------------------------------------------------------




“JV” means any entity that (i) is not consolidated on the financial statements
of the Borrower, (ii) has no indebtedness other than working lines of credit
that do not exceed 10% of such JV’s net equity value, and (iii) is not in
default beyond any applicable notice and grace of any indebtedness.

“Letter(s) of Credit” has the meaning provided in Section 2.2(b).

“Letter of Credit Collateral” has the meaning provided in Section 6.4.

“Letter of Credit Collateral Account” has the meaning provided in Section 6.4.

“Letter of Credit Documents” has the meaning provided in Section 2.18.

“Letter of Credit Usage” means at any time the sum of the Dollar Equivalent
Amount of (i) the aggregate maximum amount available to be drawn under the
Letters of Credit then outstanding, assuming compliance with all requirements
for drawing referred to therein, and (ii) the aggregate amount of the Borrower’s
unpaid obligations under this Agreement in respect of the Letters of Credit.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest,
in respect of such asset.  For the purposes of this Agreement, the Borrower or
any Consolidated Subsidiary shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

“Loan” means a Base Rate Loan, a Euro-Currency Loan, a Money Market Loan or a
Swingline Loan and “Loans” means Base Rate Loans, Euro-Currency Loans, Money
Market Loans or Swingline Loans or any combination of the foregoing.

“Loan Assets” mean senior or subordinated loans, that may be either fixed or
variable rate, including first mortgages, second mortgages, partnership loans,
participating debt, preferred equity and interim facilities, corporate loans,
“B” notes and collateralized mortgage-backed securities.

“Loan Documents” means this Agreement, the Notes, the Letter(s) of Credit and
the Letter of Credit Documents.

“Loan Effective Date” has the meaning set forth in Section 8.3.

“Mandatory Borrowing” has the meaning set forth in Section 2.3(b)(iii).

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (i) the ability of the Borrower and its
Consolidated Subsidiaries, taken as a

15


--------------------------------------------------------------------------------




whole, to  perform their respective obligations under the Loan Documents, or
(ii) the ability of Administrative Agent or the Banks to enforce the Loan
Documents.

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.

“Maturity Date” shall mean the date when all of the Obligations hereunder shall
be due and payable which shall be June 28, 2011, unless otherwise accelerated
pursuant to the terms hereof.

“Money Market Borrowing” has the meaning set forth in Section 1.3.

“Money Market IBOR Loan” means a loan to be made by a Bank pursuant to a IBOR
Auction (including, without limitation, such a loan bearing interest at the Base
Rate pursuant to Article VIII).

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market IBOR Loans, on the one hand, and its
Money Market Non-IBOR Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

“Money Market Loan” means a Money Market IBOR Loan or a Money Market Non-IBOR
Rate Loan, in either case, in Dollars.

“Money Market Margin” has the meaning set forth in Section 2.4(d)(2).

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.4.

“Money Market Non-IBOR Rate” has the meaning set forth in Section 2.4(d)(2).

“Money Market Non-IBOR Rate Loan” means a loan to be made by a Bank pursuant to
an Absolute Rate Auction.

“Money Market Quote Request” has the meaning set forth in Section 2.4(b).

“Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.

“Multi-Currency Commitment” means with respect to each Bank, the amount set
forth on Schedule 1 attached hereto next to the name of such Bank as its

16


--------------------------------------------------------------------------------




commitment for Loans in Alternate Currencies and Dollars (and, for each Bank
which is an Assignee, the amount set forth in the Transfer Supplement entered
into pursuant to Section 9.6(c) as the Assignee’s Multi-Currency Commitment), as
such amount may be reduced from time to time pursuant to Section 2.11(d) or in
connection with an assignment to an Assignee, and as such amount may be
increased pursuant to Section 2.1(b) or in connection with an assignment from an
Assignor.  The initial aggregate Dollar Equivalent Amount of the Banks’
Multi-Currency Commitments is $750,000,000.

“Multi-Currency Facility Amount” has the meaning set forth in Section 2.1.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has at
any time after September 25, 1980 made contributions or has been required to
make contributions (for these purposes any Person which ceased to be a member of
the ERISA Group after September 25, 1980 will be treated as a member of the
ERISA Group).

“Negative Pledge” means, with respect to any Property, any covenant, condition,
or other restriction entered into by the owner of such Property or directly
binding on such Property which prohibits or limits the creation or assumption of
any Lien upon such Property to secure any or all of the Obligations, provided,
however, that “Negative Pledge” shall not include the restrictions set forth in
Section 4.11 of the Indenture or any other similar requirement for the equal and
ratable sharing of collateral to be granted in the future.

“Net Income” means, for any period, net income as shown on the Borrower’s most
recent financial statements, calculated on a consolidated basis in conformity
with GAAP.

“Net Offering Proceeds” means all cash or other assets received by Borrower as a
result of the issuance or sale of common shares of beneficial interest,
preferred shares of beneficial interest, partnership interests, preferred
partnership units, limited liability company interests, Convertible Securities
or other ownership or equity interests in Borrower, less customary costs, fees,
expenses and discounts of issuance paid or to be paid by Borrower related to
such issuance or sale.

“Net Present Value” shall mean, as to a specified or ascertainable Dollar
amount, the present value, as of the date of calculation of any such amount
using a discount rate equal to the Base Rate in effect as of the date of such
calculation.

“Net Worth” means, at any time, the sum of the Borrower’s (i) book equity, (ii)
accumulated depreciation, (iii) accumulated depletion, and (iv) reserves for
loan losses, all in accordance with GAAP and, in the case of items (ii), (iii)
and (iv) hereof, exclusive of amounts attributable to Investment Affiliates.

“Non-Excluded Taxes” has the meaning set forth in Section 8.4.

17


--------------------------------------------------------------------------------




“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or (ii)
for all purposes other than Sections 5.12 and 6.1(e) hereof, any Subsidiary
(provided that if a Subsidiary is a partnership, there is no recourse to
Borrower as a general partner of such partnership); provided that if any portion
of Indebtedness is so limited, then such portion shall constitute Non-Recourse
Indebtedness and only the remainder of such Indebtedness shall constitute
Recourse Debt; provided, further, however, that personal recourse of Borrower
for any such Indebtedness for fraud, misrepresentation, misapplication of cash,
waste, Environmental Claims and liabilities and other circumstances customarily
excluded by institutional lenders from exculpation provisions and/or included in
separate indemnification agreements in non-recourse financing of real estate
shall not, by itself, prevent such Indebtedness from being characterized as
Non-Recourse Indebtedness.

“Notes” means the promissory notes of the Borrower, substantially in the form of
Exhibit A and Exhibit A-1 hereto, respectively, evidencing the obligation of the
Borrower to repay the Loans, and “Note” means any one of such promissory notes
issued hereunder.

“Notice of Borrowing” means a notice from Borrower in accordance with Section
2.2 or Section 2.3(b)(i).

“Notice of Interest Rate Election” has the meaning set forth in Section 2.7.

“Notice of Money Market Borrowing” has the meaning set forth in Section 2.4(f).

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower, from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.

“Offered Rate” means a rate per annum quoted by the Administrative Agent for an
Interest Period of 7 or 14 days.

“Other Taxes” has the meaning set forth in Section 8.4.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.6(b).

“Patriot Act” has the meaning set forth in Section 9.17.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Liens” means:

18


--------------------------------------------------------------------------------




a.             Liens for Taxes, assessments or other governmental charges not
yet due and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;

b.             statutory liens of carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than ninety (90) days delinquent or which
are being contested in good faith in accordance with the terms hereof;

c.             deposits or pledges to secure the payment of worker’s
compensation, unemployment insurance and other social security or similar
legislation or to secure liabilities to insurance carriers or reimbursement and
indemnity obligations in respect of surety or appeal bonds;

d.             utility deposits and other deposits or pledges to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
purchase contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

e.             Liens for purchase money obligations for equipment (or Liens to
secure Indebtedness incurred within 90 days after the purchase of any equipment
to pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;

f.              easements (including reciprocal easement agreements and utility
agreements), rights-of-way, zoning restrictions, other covenants, reservations,
encroachments, leases, licenses or similar charges or encumbrances (whether or
not recorded) and all other items listed on any Schedule B to Borrower’s owner’s
title insurance policies, except in connection with any Indebtedness, for any of
Borrower’s Real Property Assets, so long as the foregoing do not interfere in
any material respect with the use or ordinary conduct of the business of
Borrower and do not diminish in any material respect the value of the Property
to which such Permitted Lien is attached;

g.             (I) Liens and judgments which have been or will be bonded (and
the Lien on any cash or securities serving as security for such bond) or
released of record within forty-five (45) days after the date such Lien or
judgment is entered or filed against Borrower, or any Subsidiary, or (II) Liens
which are being contested in good faith by appropriate proceedings for review
and in respect of which there shall

19


--------------------------------------------------------------------------------




have been secured a subsisting stay of execution pending such appeal or
proceedings and as to which the subject asset is not at risk of forfeiture;

h.             Liens on Property of the Borrower or its Subsidiaries (other than
Qualifying Unencumbered Assets) securing Indebtedness which may be incurred or
remain outstanding without resulting in an Event of Default hereunder;

i.              Liens created pursuant to Section 6.4 hereof or otherwise
pursuant hereto in favor of the Administrative Agent for the benefit of the
Banks;

j.              Liens not otherwise described but existing as of the Closing
Date and listed on Schedule 1.1(b); and

k.             Liens in favor of the Borrower.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including,
without limitation, a government or political subdivision or an agency or
instrumentality thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent from time to time as its “prime rate”.

“principal financial center” means, when used in reference to an Alternate
Currency, (a) in the case of British Pounds Sterling, London, England, (b) in
the case of Euros, London, England, and (c) in the case of Canadian Dollars,
Toronto, Canada.

“Pro Rata Share” means, with respect to any Bank, (a) with respect to matters
relating to Dollar Commitments, a fraction (expressed as a percentage), the
numerator of which shall be the amount of such Bank’s Dollar Commitment and the
denominator of which shall be the aggregate amount of all of the Banks’ Dollar
Commitments, (b) with respect to matters relating to Multi-Currency Commitments,
a fraction (expressed as a percentage), the numerator of which shall be the
amount of such Bank’s Multi-Currency Commitment and the denominator of which
shall be the aggregate amount of all of the applicable Banks’ Multi-Currency
Commitments, or (c) for all other purposes a fraction (expressed as a
percentage), the numerator of which shall be the sum of the amount of such
Bank’s Multi-Currency Commitment and its Dollar Commitment and the denominator
of which shall be the aggregate amount of all of the Banks’ Commitments, in each
case as adjusted from time to time in accordance with the provisions of this
Agreement.

20


--------------------------------------------------------------------------------




“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned by such
Person.

“Qualified Institution” means (i) a Bank or any Affiliate thereof; (ii) a
commercial bank having total assets in excess of $5,000,000,000; (iii) the
central bank of any country which is a member of the Organization for Economic
Cooperation and Development; or (iv) a finance company or other financial
institution (other than Borrower or its Affiliates) reasonably acceptable to the
Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $500,000,000 or is
otherwise reasonably acceptable to the Administrative Agent; provided that in no
event shall any competitor of the Borrower or any Subsidiary qualify as a
“Qualified Institution” if the Borrower reasonably determines that such entity
constitutes such a competitor.  Notwithstanding the foregoing, however, in no
event shall any commercial bank or any wholly-owned Subsidiary thereof, savings
and loan institution, investment bank or broker/dealer be deemed to be a
competitor of the Borrower.

“Qualifying Encumbered Asset” means any Credit Tenant Lease Assets or Loan
Assets owned, directly or indirectly, at least 90% by the Borrower (provided,
however, that with respect to any asset that is less than 100% directly or
indirectly owned by Borrower, Borrower or a wholly-owned Subsidiary shall be the
general partner, managing member or other controlling entity, and shall have the
power to direct the sale and financing of such asset), where the ratio of the
Value thereof to the amount (which amount shall include both the principal
thereof as well as any costs associated with the prepayment thereof, including
yield maintenance payments, premiums and other costs) of the Secured
Indebtedness encumbering the same is greater than 1.57:1.0, and such Secured
Indebtedness is prepayable.

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined:

(a)                                  (if with respect to a Euro-Currency Loan in
Dollars or in any Alternate Currency other than Euros) two Euro-Currency
Business Days before the first day of such Interest Period, or

(b)                                 (if with respect to an Alternate Currency
Loan in Euros) two TARGET Days before the first day of such Interest Period,

unless market practice differs in the relevant interbank market for an Alternate
Currency (other than Euros), in which case the Quotation Date for that Alternate
Currency will be determined by the Administrative Agent in accordance with
market practice in the relevant interbank market (and if quotations would
normally be given by leading banks in the relevant interbank market on more than
one day, the Quotation Date will be the last of those days).

“Rating Agencies” means, collectively, S&P,  Moody’s and Fitch.

“Real Property Assets” means as to any Person as of any time, the real property
assets (including, without limitation, interests in participating mortgages in
which

21


--------------------------------------------------------------------------------




such Person’s interest therein is characterized as equity according to GAAP)
owned directly or indirectly by such Person at such time.

“Recourse Debt” shall mean Indebtedness that is not Non-Recourse Indebtedness.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” means a real estate investment trust, as defined under Section 856 of the
Code.

“Required Banks” means at any time those Banks eligible to vote on matters
hereunder after giving effect to Section 2.5(d) (a) having more than 50% of the
aggregate amount of the Commitments of such Banks so entitled to vote or (b) if
the Commitments shall have been terminated, holding Notes evidencing more than
50% of the aggregate unpaid principal amount of the Loans of such Banks so
entitled to vote (provided, that in the case of Swingline Loans, the amount of
each Bank’s funded participation interest in such Swingline Loans shall be
considered for purposes hereof as if it were a direct loan and not a
participation interest, and the aggregate amount of Swingline Loans owing to the
Swingline Lender shall be considered for purposes hereof as reduced by the
amount of such funded participation interests).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“Secured Debt” means Indebtedness, the payment of which is secured by a Lien
(other than a Permitted Lien listed in clauses (a) - (g), (i) and (k)) on any
Property owned or leased by Borrower or any Consolidated Subsidiary, plus
Borrower’s Share of Indebtedness, the payment of which is secured by a Lien
(other than a Permitted Lien of the type described above in this definition) on
any Property owned or leased by any Investment Affiliate.

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, and shall include Indebtedness which
would be required to be included on the liabilities side of the balance sheet of
Borrower in accordance with GAAP, but shall not include any Cash or Cash
Equivalents or any evidence of the Obligations.

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of

22


--------------------------------------------------------------------------------




directors or other persons performing similar functions are at the time directly
or indirectly owned by the Borrower.

“Swingline Borrowing” has the meaning set forth in Section 1.3.

“Swingline Commitment” has the meaning set forth in Section 2.3(a).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as swingline
lender hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement or any other Bank that shall consent thereto as
may be designated by Borrower from time to time.

“Swingline Loan” means a loan in Dollars made by the Swingline Lender pursuant
to Section 2.3.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent hereunder and its permitted successors in such capacity in accordance with
the terms of this Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for settlement of payments in
Euros.

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes.

“Term” has the meaning set forth in Section 2.10.

“Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA or the Code.

“Total Indebtedness” means, as of the date of determination and without
duplication, all Indebtedness of Borrower and its Consolidated Subsidiaries, but
excluding Borrower’s Share of all Indebtedness of Investment Affiliates.

 

23


--------------------------------------------------------------------------------


“Unencumbered Asset” means any Credit Tenant Lease Asset, any Loan Asset and any
timberland assets from time to time which (a) (i)  is owned, directly or
indirectly, at least 90% by the Borrower (provided, however, that with respect
to any asset that is less than 100% (but 90% or more) directly or indirectly
owned by Borrower, Borrower or a wholly-owned Subsidiary shall be the general
partner, managing member or other controlling entity, and shall have the power
to direct the sale and financing of such asset), and is not subject (nor are any
equity interests in such Property that are owned directly or indirectly by
Borrower subject) to a Lien which secures Indebtedness of any Person other than
Permitted Liens, (ii) is owned, directly or indirectly, less than 90% by
Borrower, or lacks the ability to control sales and financings thereof, such
asset, provided, however, that in no event shall the aggregate Value of all such
assets exceed 5% of Unencumbered Asset Value, and (b) is not subject (nor are
any equity interests in such Property that are owned directly or indirectly by
Borrower subject) to any Negative Pledge.  For purposes of Section 5.8(d) only,
Unencumbered Assets shall be deemed to include Qualifying Encumbered Assets,
provided, however, that at no time will the value of the Qualifying Encumbered
Assets so included in Unencumbered Assets exceed 10% of Unencumbered Asset
Value.

“Unencumbered Asset Value” means the sum of (i) Cash and Cash Equivalents in
excess of $20,000,000 in the aggregate, that is not subject to any pledges,
Liens or other encumbrance, (ii) the aggregate Value of the Unencumbered Assets
and (iii) the net equity value (determined in accordance with GAAP) of
Borrower’s equity investments in JVs, provided, however, that (x) the Value of
the Unencumbered Assets shall exclude the Value of the Defaulted Assets, to the
extent that the same shall exceed five percent (5%) of the Unencumbered Asset
Value and (y) the Value of the Unencumbered Assets shall exclude the net equity
value of JVs to the extent that the same shall exceed ten percent (10%) of the
Unencumbered Asset Value.

“United States” means the United States of America, including the fifty states
and the District of Columbia.

“Unreimbursed Obligation” has the meaning set forth in Section 2.17(f).

“Unsecured Debt” means the amount of Indebtedness for borrowed money of Borrower
which is not Secured Debt, including, without limitation, the amount of all then
outstanding Loans. In addition, for purposes of Section 5.8(d) only, Secured
Indebtedness associated with Qualifying Encumbered Assets shall be deemed to be
Unsecured Debt.

“Value” means, as of any date of determination, with respect to each
Unencumbered Asset or Qualifying Encumbered Asset, as the case may be, the
lesser of (x) undepreciated cost (or in the case of any Credit Tenant Lease
Asset or Loan Asset that is less than 100% owned, directly or indirectly, by the
Borrower, Borrower’s pro rata share thereof), and (y) market value (or in the
case of any Credit Tenant Lease Asset or Loan Asset that is less than 100%
owned, directly or indirectly, by the Borrower, Borrower’s pro rata share
thereof), all as determined in accordance with GAAP.

24


--------------------------------------------------------------------------------




SECTION 1.2.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Administrative Agent; provided that, if the Borrower notifies the Administrative
Agent that the Borrower wishes to amend any covenant in Article V to eliminate
the effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Banks wish to amend
Article V for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner reasonably satisfactory to the Borrower
and the Required Banks.

SECTION 1.3.  Types of Borrowings.  The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article 2
on the same date, all of which Loans are of the same type (subject to Article 8)
and, except in the case of Base Rate Loans and Swingline Loans, have the same
initial Interest Period.  Borrowings are classified for purposes of this
Agreement either by reference to the pricing or currency of Loans comprising
such Borrowing (e.g., a “Fixed Rate Borrowing” is a Money Market Borrowing
(excluding any such Borrowing consisting of Money Market IBOR Loans bearing
interest at the Base Rate pursuant to Article VIII) and an “Alternate Currency
Borrowing” is a Borrowing comprised of Loans denominated in an Alternate
Currency); a “Euro-Currency Borrowing” is a Borrowing comprised of Euro-Currency
Loans; or by reference to the provisions of Article 2 under which participation
therein is determined (i.e., a “Committed Borrowing” is a Borrowing under
Section 2.1 in which all Banks participate in proportion to their Commitments,
while a “Money Market Borrowing” is a Borrowing under Section 2.4 in which a
Bank’s share is determined on the basis of its bid in accordance therewith, and
a “Swingline Borrowing” is a Borrowing under Section 2.3 in which only the
Swingline Lender participates (subject to the provisions of said Section 2.3)).

ARTICLE II

THE CREDITS

SECTION 2.1.  Commitments to Lend.  (a) Each Bank severally agrees, on the terms
and conditions set forth in this Agreement, (a) to make Committed Loans to the
Borrower and participate in Letters of Credit issued by the Fronting Bank on
behalf of the Borrower pursuant to this Article from time to time during the
term hereof in Dollar Equivalent Amounts such that the aggregate principal
Dollar Equivalent Amount of Committed Loans by such Bank at any one time
outstanding plus such Bank’s Pro Rata Share of Swingline Loans outstanding
together with such Bank’s Pro Rata Share of the Letter of Credit Usage at such
time shall not exceed the Dollar Equivalent Amount of its

25


--------------------------------------------------------------------------------




Commitment (it being understood and agreed that Banks with Dollar Commitments
shall only be obligated to fund in Dollars with respect to such Dollar
Commitments), and (b) in furtherance and clarification of the foregoing, as to
Banks with a Multi-Currency Commitment, to participate in Alternate Currency
Letters of Credit issued by the Fronting Bank on behalf of Borrower pursuant to
this Article and to make Euro-Currency Loans to Borrower denominated in any
Alternate Currency at any time and from time to time during the Term, in an
aggregate principal Dollar Equivalent Amount not to exceed such Bank’s
Multi-Currency Commitment.  Each Euro-Currency Borrowing outstanding under this
Section 2.1 shall be in an aggregate principal Dollar Equivalent Amount of
approximately $5,000,000, or an integral multiple of a Dollar Equivalent Amount
of approximately $1,000,000 in excess thereof, and each Base Rate Borrowing (or
Borrowing bearing interest at the Offered Rate) shall be in an aggregate
principal Dollar Equivalent Amount of approximately $1,000,000, or an integral
multiple of a Dollar Equivalent Amount of approximately $1,000,000 in excess
thereof (except that any such Borrowing may be in the aggregate amount available
in accordance with Section 3.2(b), or in any Dollar Equivalent Amount required
to reimburse the Fronting Bank for any drawing under any Letter of Credit or to
repay the Swingline Lender the amount of any Swingline Loan) and, other than
with respect to Money Market Loans and Swingline Loans, shall be made from the
several Banks ratably in proportion to their respective Commitments.  In no
event shall the aggregate Dollar Equivalent Amount of Loans outstanding at any
time, plus the Dollar Equivalent Amount of the Letter of Credit Usage, exceed
$2,200,000,000 (as adjusted pursuant to paragraph (b) of this Section 2.1,
Section 2.11(e) or as may otherwise be provided in this Agreement, the “Facility
Amount”).  In no event shall the aggregate Dollar Equivalent Amount of Loans
attributable to the Multi-Currency Commitments outstanding at any time, plus the
Dollar Equivalent Amount of the  Letter of Credit Usage with respect to Letters
of Credit attributable to the Multi-Currency Commitments, exceed $750,000,000
(“Multi-Currency Facility Amount”).  Subject to the limitations set forth
herein, any amounts repaid may be reborrowed.

(b)  Optional Increase in Commitments.  Unless a Default or an Event of Default
has occurred and is continuing, Borrower, by written notice to Administrative
Agent, may request on up to two (2) occasions, on or before the third
anniversary of the Closing, that the Dollar Commitments and/or the
Multi-Currency Commitments be increased by an amount not less than Fifty Million
Dollars ($50,000,000) per request and not more than Five Hundred Million Dollars
($500,000,000) in the aggregate (such that the aggregate Commitments after such
increases shall never exceed Two Billion Seven Hundred Million Dollars
($2,700,000,000)); provided that for any such request (i) if requested by
Borrower, any Bank which is a party to this Agreement prior to such request for
increase, at its sole discretion, may elect to increase its Dollar Commitment
and/or Multi-Currency Commitment but shall not have any obligation to so
increase its Dollar Commitment and/or Multi-Currency Commitment, and (ii) at the
request of Borrower, the Administrative Agent and the Syndication Agent shall
use commercially reasonable efforts to locate additional Qualified Institutions 
willing to provide commitments for the requested increase, and Borrower may also
identify additional Qualified Institutions willing to provide commitments for
the requested increase, provided further that Administrative Agent shall approve
any such additional Qualified Institutions, which approval will not be
unreasonably withheld or delayed.  In the event that Qualified Institutions
commit to any

26


--------------------------------------------------------------------------------




such increase, the Commitments of the committed Banks shall be increased, the
Pro Rata Shares of the Banks shall be adjusted, new Notes shall be issued,
Borrower shall make such borrowings and repayments as shall be necessary to
effect the reallocation of the Committed Loans so that the Committed Loans are
held by the Banks in accordance with their Pro Rata Shares after giving effect
to such increase, and other changes shall be made to the Loan Documents as may
be necessary to reflect the aggregate amount, if any, by which Banks have agreed
to increase their respective Commitments or make new Commitments in response to
the Borrower’s request for an increase in the aggregate Commitments pursuant to
this Section 2.1(b), in each case without the consent of the Banks other than
those Banks increasing their Commitments.  The fees payable by Borrower upon any
such increase in the Commitments shall be agreed upon by the Administrative
Agent and Borrower at the time of such increase. In addition, if as a result of
any such increase in the Commitments, there shall be a reallocation of
Euro-Currency Borrowings, Borrower shall pay any amounts that may be due
pursuant to Section 2.14 hereof.

Notwithstanding the foregoing, nothing in this Section 2.1(b) shall constitute
or be deemed to constitute an agreement by any Bank to increase its Commitment
hereunder.

SECTION 2.2.  Notice of Borrowing.  (a)  With respect to any Committed
Borrowing, the Borrower shall give Administrative Agent notice not later than
1:00 P.M. (New York City time, with respect to Dollar Loans, and London time,
with respect to Alternate Currency Loans) (x) the Business Day prior to each
Base Rate Borrowing or Borrowing bearing interest at the Offered Rate, or (y)
the third (3rd) Euro-Currency Business Day before each Euro-Currency Borrowing,
or (z) the fourth (4th) Euro-Currency Business Day before each Euro-Currency
Borrowing denominated in an Alternate Currency, specifying:

(i)            the date of such Borrowing, which shall be a Business Day in the
case of a Base Rate Borrowing or a Borrowing bearing interest at the Offered
Rate or a Euro-Currency Business Day in the case of a Euro-Currency Borrowing,

(ii)           the aggregate amount of such Borrowing,

(iii)          whether the Loans comprising such Borrowing are to be Base Rate
Loans, Loans bearing interest at the Offered Rate or Euro-Currency Loans, and if
Euro-Currency Loans are requested in a currency other than in Dollars, the type
and amount of the Alternate Currency being requested, and if the Loans are in
Dollars, whether they are to be funded from the Banks’ Dollar Commitments or
Multi-Currency Commitments,

(iv)          in the case of a Euro-Currency Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period,

(v)           payment instructions for delivery of such Borrowing; and

(vi)          that no Default or Event of Default has occurred or is continuing.

27


--------------------------------------------------------------------------------




(b)           Borrower shall give the Administrative Agent, and the Fronting
Bank, written notice in the event that it desires to have Letters of Credit
(each, a “Letter of Credit”) issued, or to have Letters of Credit issued on
behalf of a Subsidiary, hereunder no later than 1:00 P.M. (New York City time) 
at least four (4) Business Days prior to, but excluding, the date of such
issuance.  Each such notice shall specify (i) (a) if Alternate Currency is
requested, the type and individual amount of the Alternate Currency being
requested, and (b) if Dollars are requested, the individual amount of each
requested Letter of Credit, (ii) the individual amount of each requested Letter
of Credit and the number of Letters of Credit to be issued, (iii) the date of
such issuance (which shall be a Business Day), (iv) the name and address of the
beneficiary, (v) the expiration date of the Letter of Credit (which in no event
shall be later than the date which is the first anniversary of the Maturity
Date), (vi) the purpose and circumstances for which such Letter of Credit is
being issued, (vii) the terms upon which each such Letter of Credit may be drawn
down (which terms shall not leave any discretion to Fronting Bank) and (viii)
that no Default or Event of Default has occurred or is continuing.  Each such
notice may be revoked telephonically by the Borrower to the Fronting Bank and
the Administrative Agent any time prior to the issuance of the Letter of Credit
by the Fronting Bank, provided such revocation is confirmed in writing by the
Borrower to the Fronting Bank and the Administrative Agent within one (1)
Business Day by facsimile.  Notwithstanding anything contained herein to the
contrary, the Borrower shall complete and deliver to the Fronting Bank, at the
Fronting Bank’s request, any required documentation in connection with any
requested Letter of Credit no later than the second (2nd) Business Day (or, in
the case of Alternate Currency Letters of Credit, the second (2nd) Euro-Currency
Business Day) prior to the date of issuance thereof. No later than 1:00 P.M.
(New York City time) on the date that is four (4) Business Days prior to, but
excluding, the date of issuance, the Borrower shall specify a precise
description of the documents and the verbatim text of any certificate to be
presented by the beneficiary of such Letter of Credit, which if presented by
such beneficiary prior to the expiration date of the Letter of Credit would
require the Fronting Bank to make a payment under the Letter of Credit;
provided, that Fronting Bank may, in its reasonable judgment, require changes in
any such documents and certificates only in conformity with changes in customary
and commercially reasonable practice or law and, provided further, that no
Letter of Credit shall require payment against a conforming draft to be made
thereunder on the second Business Day following the date that such draft is
presented if such presentation is made later than 1:00 P.M. New York City time
(except that if the beneficiary of any Letter of Credit requests at the time of
the issuance of its Letter of Credit that payment be made on the same Business
Day against a conforming draft, such beneficiary shall be entitled to such a
same day draw, provided such draft is presented to the Fronting Bank no later
than 1:00 P.M. (New York City time) and provided further the Borrower shall have
requested to the Fronting Bank and the Administrative Agent that such
beneficiary shall be entitled to a same day draw). In determining whether to pay
on such Letter of Credit, the Fronting Bank shall be responsible only to
determine that the documents and certificates required to be delivered under the
Letter of Credit have been delivered and that they comply on their face with the
requirements of that Letter of Credit.

28


--------------------------------------------------------------------------------




SECTION 2.3.  Swingline Loan Subfacility.

(a)           Swingline Commitment.  Subject to the terms and conditions of this
Section 2.3, the Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans to the Borrower (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) from time to time during the Term hereof;
provided, however, that the aggregate amount of Swingline Loans outstanding at
any time shall not exceed the lesser of (i) TWO HUNDRED FIFTY MILLION DOLLARS
U.S. ($250,000,000), and (ii) the aggregate Commitments less the sum of (A) all
Loans then outstanding, and (B) the Letter of Credit Usage (the “Swingline
Commitment”).  Subject to the limitations set forth herein, any amounts repaid
in respect of Swingline Loans may be reborrowed.

(b)           Swingline Borrowings.

(i)            Notice of Borrowing.  With respect to any Swingline Borrowing,
the Borrower shall give the Swingline Lender and the Administrative Agent notice
in writing which is received by the Swingline Lender and Administrative Agent
not later than 2:00 p.m. (New York City time) on the proposed date of such
Swingline Borrowing (and confirmed by telephone by such time), specifying (A)
that a Swingline Borrowing is being requested, (B) the amount of such Swingline
Borrowing, (C) the proposed date of such Swingline Borrowing, which shall be a
Business Day and (D) that no Default or Event of Default has occurred and is
continuing both before and after giving effect to such Swingline Borrowing. 
Such notice shall be irrevocable.

(ii)           Minimum Amounts.  Each Swingline Borrowing shall be in a minimum
principal amount of $1,000,000, or an integral multiple of $100,000 in excess
thereof.

(iii)          Repayment of Swingline Loans.  Each Swingline Loan shall be due
and payable on the earliest of (A) 5 Business Days from and including the date
of the applicable Swingline Borrowing, (B) the date of the next Committed
Borrowing or (C) the Maturity Date.  If, and to the extent, any Swingline Loans
shall be outstanding on the date of any Committed Borrowing, such Swingline
Loans shall first be repaid from the proceeds of such Committed Borrowing prior
to the disbursement of the same to the Borrower.  If, and to the extent, a
Committed Borrowing is not requested prior to the Maturity Date or the end of
the 5 Business Day period after a Swingline Borrowing, or unless the Borrower
shall have notified the Administrative Agent and the Swingline Lender prior to
1:00 P.M. (New York City time) on the fourth (4th) Business Day after the
Swingline Borrowing that the Borrower intends to reimburse the Swingline Bank
for the amount of such Swingline Borrowing with funds other than proceeds of the
Loans, the Borrower shall be deemed to have requested a Committed Borrowing
comprised entirely of Base Rate Loans in the amount of the applicable Swingline
Loan then outstanding, the proceeds of which shall be used to repay such
Swingline Loan to the Swingline Lender.  In addition, if (x) the Borrower does
not repay the Swingline Loan on or prior to the end of such 5 Business Day
period, or (y) a Default or Event of Default shall have occurred during such 5
Business Day period, the Swingline Lender may, at any time, in its sole
discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its

29


--------------------------------------------------------------------------------




Swingline Loans by way of a Committed Borrowing, in which case the Borrower
shall be deemed to have requested a Committed Borrowing comprised entirely of
Base Rate Loans in the amount of such Swingline Loans then outstanding, the
proceeds of which shall be used to repay such Swingline Loans to the Swingline
Lender.  Any Committed Borrowing which is deemed requested by the Borrower in
accordance with this Section 2.3(b)(iii) is hereinafter referred to as a
“Mandatory Borrowing”.  Each Bank hereby irrevocably agrees to make Committed
Loans promptly upon receipt of notice from the Swingline Lender of any such
deemed request for a Mandatory Borrowing in the amount and in the manner
specified in the preceding sentences and on the date such notice is received by
such Bank (or the next Business Day if such notice is received after 12:00 noon
(New York City time)) notwithstanding (I) that the amount of the Mandatory
Borrowing may not comply with the minimum amount of Committed Borrowings
otherwise required hereunder, (II) whether any conditions specified in Section
3.2 are then satisfied, (III) whether a Default or an Event of Default then
exists, (IV) failure of any such deemed request for a Committed Borrowing to be
made by the time otherwise required in Section 2.2, (V) the date of such
Mandatory Borrowing (provided that such date must be a Business Day), or (VI)
any termination of the Commitments immediately prior to such Mandatory Borrowing
or contemporaneously therewith; provided, however, that no Bank shall be
obligated to make Committed Loans in respect of a Mandatory Borrowing if a
Default or an Event of Default then exists and the applicable Swingline Loan was
made by the Swingline Lender without receipt of a written Notice of Borrowing in
the form specified in subclause (i) above or after Administrative Agent has
delivered a notice of Default or Event of Default which has not been rescinded.

(iv)          Purchase of Participations.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each Bank hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payment received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Bank to share in such Swingline Loans ratably based
upon its Pro Rata Share (determined before giving effect to any termination of
the Commitments pursuant to Section 6.2), provided that (A) all interest payable
on the Swingline Loans with respect to any participation shall be for the
account of the Swingline Lender until but excluding the day upon which the
Mandatory Borrowing would otherwise have occurred, and (B) in the event of a
delay between the day upon which the Mandatory Borrowing would otherwise have
occurred and the time any purchase of a participation pursuant to this sentence
is actually made, the purchasing Bank shall be required to pay to the Swingline
Lender interest on the principal amount of such participation for each day from
and including the day upon which the Mandatory Borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to the Federal Funds Rate, for the two (2) Business Days after the
date the Mandatory Borrowing would otherwise have occurred, and thereafter at a
rate equal to the Base Rate.  Notwithstanding the foregoing, no Bank shall be
obligated to purchase a participation in any Swingline Loan if a Default or an
Event of Default then exists and such Swingline Loan was made by the Swingline
Lender without receipt of a written Notice of Borrowing

30


--------------------------------------------------------------------------------




in the form specified in subclause (i) above or after Administrative Agent has
delivered a notice of Default or Event of Default which has not been rescinded.

(c)           Interest Rate.  Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the
Federal Funds Rate plus the Applicable Margin for Euro-Currency Loans for such
day.

SECTION 2.4.  Money Market Borrowings.

(a)           The Money Market Option.  From time to time during the Term, and
provided that at such time the Borrower maintains an Investment Grade Rating,
the Borrower may, as set forth in this Section 2.4, request the Banks during the
Term to make offers to make Money Market Loans to the Borrower, not to exceed,
at such time, the lesser of (i) 50% of the aggregate Commitments, and (ii) the
aggregate Commitments less all Loans and Letter of Credit Usage then outstanding
(excluding any Loans or any portion thereof to be repaid from the proceeds of
such Money Market Loans).  Subject to the provisions of this Agreement, the
Borrower may repay any outstanding Money Market Loan on any day which is a
Business Day (or a Euro-Currency Business Day in the case of Money Market IBOR
Loans) and any amounts so repaid may be reborrowed, up to the amount available
under this Section 2.4 at the time of such Borrowing, until the Euro-Currency
Business Day next preceding the Maturity Date.  The Banks may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section
2.4.

(b)           Money Market Quote Request.  When the Borrower wishes to request
offers to make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile transmission a Money Market Quote
Request substantially in the form of Exhibit B hereto (a “Money Market Quote
Request”) so as to be received not later than 1:00 P.M. (New York City time) on
(x) the fifth Euro-Currency Business Day prior to, but excluding, the date of
Borrowing proposed therein, in the case of an IBOR Auction or (y) the Business
Day immediately preceding the date of Borrowing proposed therein, in the case of
an Absolute Rate Auction (or, in either case, such other time or date as the
Borrower and the Administrative Agent shall have mutually agreed and shall have
notified the Banks not later than the date of the Money Market Quote Request for
the first IBOR Auction or Absolute Rate Auction for which such change is to be
effective) specifying:

(i)            the proposed date of Borrowing, which shall be a Euro-Currency
Business Day in the case of an IBOR Auction or a Business Day in the case of an
Absolute Rate Auction,

(ii)           the aggregate amount of such Borrowing, which shall be $5,000,000
or a larger multiple of $1,000,000,

31


--------------------------------------------------------------------------------




(iii)          the duration of the Interest Period applicable thereto (which
shall not be less than 14 days or more than 180 days), subject to the provisions
of the definition of Interest Period,

(iv)          whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Non-IBOR Rate,

(v)           the aggregate amount of all Money Market Loans then outstanding,
and

(vi)          that no Default or Event of Default has occurred or is continuing.

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request.  In no event may
Borrower give a Money Market Quote Request within ten (10) days of the giving of
any other Money Market Quote Request.

(c)           Invitation for Money Market Quotes.  Promptly upon receipt of a
Money Market Quote Request, the Administrative Agent shall send to the Banks by
telex or facsimile transmission an “Invitation for Money Market Quotes”
substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the Borrower to each Bank to submit Money Market Quotes offering
to make the Money Market Loans to which such Money Market Quote Request relates
in accordance with this Section.

(d)           Submission and Contents of Money Market Quotes.  1.  Each Bank may
submit a Money Market Quote containing an offer or offers to make Money Market
Loans in response to any Invitation for Money Market Quotes.  Each Money Market
Quote must comply with the requirements of this subsection (d) and must be
submitted to the Administrative Agent by telex or facsimile transmission at its
offices specified in or pursuant to Section 9.1 not later than (x) 2:00 P.M.
(New York City time) on the fourth Euro-Currency Business Day prior to, but
excluding, the proposed date of Borrowing, in the case of a IBOR Auction or (y)
9:30 A.M. (New York City time) on the proposed date of Borrowing, in the case of
an Absolute Rate Auction (or, in either case, such other time or date as the
Borrower and the Administrative Agent shall have mutually agreed and shall have
notified to the Banks not later than the date of the Money Market Quote Request
for the first IBOR Auction or Absolute Rate Auction for which such change is to
be effective); provided that Money Market Quotes submitted by the Administrative
Agent (or any affiliate of the Administrative Agent) in the capacity of a Bank
may be submitted, and may only be submitted, if the Administrative Agent or such
affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than (x) one hour prior to the deadline for the other Banks,
in the case of an IBOR Auction or (y) one hour prior to the deadline for the
other Banks, in the case of an Absolute Rate Auction.  Subject to Articles III
and VI, any Money Market Quote so made shall be irrevocable except with the
written consent of the Administrative Agent given on the instructions of the
Borrower.

2.             Each Money Market Quote shall be in substantially the form of
Exhibit D hereto and shall in any case specify:

32


--------------------------------------------------------------------------------




(i)            the proposed date of Borrowing,

(ii)           the principal amount of the Money Market Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple
of $1,000,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,

(iii)          the Interest Period(s) with respect to which each such offer is
being made,

(iv)          in the case of an IBOR Auction, the margin above or below the
applicable Base Euro-Currency Rate (the “Money Market Margin”) offered for each
such Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

(v)           in the case of an Absolute Rate Auction, the rate of interest per
annum (specified to the nearest 1/10,000th of 1%) (the “Money Market Non-IBOR
Rate”) offered for each such Money Market Loan, and

(vi)          the identity of the quoting Bank.

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

3.             Any Money Market Quote shall be disregarded if it:

(i)            is not substantially in conformity with Exhibit D hereto or does
not specify all of the information required by subsection (d)(2) above;

(ii)           contains qualifying, conditional or similar language (except for
an aggregate limitation as provided in subsection (d)(2)(ii) above);

(iii)          proposes terms other than or in addition to those set forth in
the applicable Invitation for Money Market Quotes; or

(iv)          arrives after the time set forth in subsection (d)(1).

(e)           Notice to Borrower.  The Administrative Agent shall promptly (and
in any event within one (1) Business Day (or Euro-Currency Business Day in the
case of an IBOR Auction) after receipt thereof) notify the Borrower in writing
of the terms (x) of any Money Market Quote submitted by a Bank that is in
accordance with subsection (d) and (y) of any Money Market Quote that amends,
modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Bank with respect to the same Money Market Quote Request.  Any
such subsequent Money Market Quote shall be disregarded by the Administrative
Agent unless such subsequent Money Market Quote is submitted solely to correct a
manifest error in such former Money Market Quote or modifies the terms of

33


--------------------------------------------------------------------------------




such previous Money Market Quote to provide terms more favorable to Borrower. 
The Administrative Agent’s notice to the Borrower shall specify (A) the
aggregate principal amount of Money Market Loans for which offers have been
received for each Interest Period specified in the related Money Market Quote
Request, (B) the respective principal amounts and Money Market Margins or Money
Market Non-IBOR Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.

(f)            Acceptance and Notice by Borrower.  Not later than 1:00 P.M. (New
York City time) on (x) the third Euro-Currency Business Day prior to, but
excluding, the proposed date of Borrowing, in the case of an IBOR Auction or (y)
the proposed date of Borrowing, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Money Market Quote Request for the first IBOR Auction or
Absolute Rate Auction for which such change is to be effective), the Borrower
shall notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e).  In the case of acceptance,
such notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted.  The
Borrower may accept any Money Market Quote in whole or in part; provided that:

1.             the aggregate principal amount of each Money Market Borrowing may
not exceed the applicable amount set forth in the related Money Market Quote
Request;

2.             the principal amount of each Money Market Borrowing must be
$5,000,000 or a larger multiple of $1,000,000;

3.             the lowest remaining offered Money Market Margin or Money Market
Non-IBOR Rate, as the case may be, must be accepted prior to any higher offered
Money Market Margin or Money Market Non-IBOR Rate, as the case may be, until the
aggregate principal amount of such Money Market Borrowing is covered; and

4.             the Borrower may not accept any offer that is described in
subsection (d)(3) or that otherwise fails to comply with the requirements of
this Agreement.

(g)           Allocation by Agent.  If offers are made by two or more Banks with
the same Money Market Margins or Money Market Non-IBOR Rates, as the case may
be, for a greater aggregate principal amount than the amount in respect of which
such offers are accepted for the related Interest Period, the principal amount
of Money Market Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Banks as nearly as possible (in
multiples of $100,000, as the Administrative Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers.  The
Administrative Agent shall promptly (and in any event within one (1) Business
Day (or Euro-Currency Business Day in the case of an IBOR Auction) after such
offers are accepted) notify the Borrower and each such Bank in writing of any
such allocation of

34


--------------------------------------------------------------------------------




Money Market Loans. Determinations by the Administrative Agent of the allocation
of Money Market Loans shall be conclusive in the absence of manifest error.

(h)           Notwithstanding anything to the contrary contained herein, each
Bank shall be required to fund its Pro Rata Share of Committed Loans in
accordance with Section 2.1 hereof despite the fact that any Bank’s Commitment
may have been or may be exceeded as a result of such Bank’s making of Money
Market Loans.

SECTION 2.5.  Notice to Banks; Funding of Loans.

(a)           Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2 hereof, the Administrative Agent shall, on the date such Notice
of Borrowing is received by the Administrative Agent, notify each applicable
Bank of the contents thereof and of such Bank’s share of such Borrowing, of the
interest rate applicable thereto and the Interest Period(s) (if different from
those requested by the Borrower) and such Notice of Borrowing shall not
thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.14.

(b)           Not later than 2:00 p.m. (New York City time or, in the case of
any Alternate Currency Borrowing, London time) on the date of each Committed
Borrowing (including without limitation each Mandatory Borrowing) as indicated
in the applicable Notice of Borrowing, each Bank shall (except as provided in
subsection (d) of this Section) make available its Pro Rata Share of such
Committed Borrowing in Federal funds or the applicable Alternate Currency
immediately available in New York, New York (or, in the case of any Alternate
Currency Borrowing, the principal financial center of the Alternate Currency in
question), to the Administrative Agent at its address referred to in Section
9.1.  If the Borrower has requested the issuance of a Letter of Credit, no later
than 1:00 p.m. (New York City time) on the date of such issuance as indicated in
the notice delivered pursuant to Section 2.2(b), the Fronting Bank shall issue
such Letter of Credit for the amount so requested and deliver the same to, or as
directed in writing by, the Borrower, with a copy thereof to the Administrative
Agent.  Immediately upon the issuance of each Letter of Credit by the Fronting
Bank, the Fronting Bank shall be deemed to have sold and transferred to each
other Bank, and each such other Bank shall be deemed, and hereby agrees, to have
irrevocably and unconditionally purchased and received from the Fronting Bank,
without recourse or warranty, an undivided interest and a participation in such
Letter of Credit, any drawing thereunder, and its obligation to pay its Pro Rata
Share with respect thereto, and any security therefor or guaranty pertaining
thereto, in an amount equal to such Bank’s ratable share thereof.  Upon any
change in any of the Commitments in accordance herewith, there shall be an
automatic adjustment to such participations to reflect such changed shares.  The
Fronting Bank shall have the primary obligation to fund any and all draws made
with respect to such Letter of Credit notwithstanding any failure of a
participating Bank to fund its ratable share of any such draw.  The
Administrative Agent will instruct the Fronting Bank to make such Letter of
Credit available to the Borrower and the Fronting Bank shall make such Letter of
Credit available to the Borrower, at its aforesaid address or at such address in
the United States or at such address in Europe, the United Kingdom, Canada or
the United States as the Borrower shall request on the date of Borrowing.

 

35


--------------------------------------------------------------------------------


(c)           Not later than 3:00 p.m. (New York City time) on the date of each
Swingline Borrowing as indicated in the applicable Notice of Borrowing, the
Swingline Lender shall make available such Swingline Borrowing in Federal funds
immediately available in New York, New York to the Administrative Agent at its
address referred to in Section 9.1.

(d)           Unless the Administrative Agent shall have received notice from a
Bank prior to the time of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with this
Section 2.5 and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, make available to the Borrower on such date a
corresponding amount on behalf of such Bank.  If and to the extent that such
Bank shall not have so made such share available to the Administrative Agent,
such Bank agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, at the Federal Funds Rate
with respect to Dollar Loans and at the Administrative Agent’s cost of funds for
the applicable Alternate Currency with respect to Alternate Currency Loans, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent.  If such Bank shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Bank’s Loan included in such Borrowing for purposes
of this Agreement.  If such Bank shall not pay to Administrative Agent such
corresponding amount after reasonable attempts are made by Administrative Agent
to collect such amounts from such Bank, Borrower agrees to repay to
Administrative Agent forthwith on demand such corresponding amounts together
with interest thereto, for each day from the date such amount is made available
to Borrower until the date such amount is repaid to Administrative Agent, at the
interest rate applicable thereto one (1) Business Day after demand.  Nothing
contained in this Section 2.5(d) shall be deemed to reduce the Commitment of any
Bank or in any way affect the rights of Borrower with respect to any defaulting
Bank or Administrative Agent.  The failure of any Bank to make available to the
Administrative Agent such Bank’s share of any Borrowing in accordance with
Section 2.5(b) hereof shall not relieve any other Bank of its obligations to
fund its Commitment, in accordance with the provisions hereof. In addition,
until such time as such Bank shall make available to the Administrative Agent
such Bank’s share of any Borrowing in accordance with Section 2.5(b) hereof or
shall repay to the Administrative Agent all amounts due to it, as applicable,
unless such failure is subject to a good faith dispute as to whether such
advance or reimbursement is properly required to be made pursuant to the
provisions of this Agreement, such Bank shall not have the right to approve or
consent to any matter requiring such approval or consent hereunder.

(e)           Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to Borrower in Federal funds or the applicable
Alternate Currency immediately available in accordance with, and on the date set
forth in, the applicable Notice of Borrowing.

36


--------------------------------------------------------------------------------




SECTION 2.6.  Notes.

(a)           The Loans of each Bank shall be evidenced by a single Note made by
the Borrower payable to the order of such Bank for the account of its Applicable
Lending Office.

(b)           Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type (including, without
limitation, Swingline Loans and Money Market Loans) be evidenced by a separate
Note in an amount equal to the aggregate unpaid principal amount of such Loans.
Any additional costs incurred by the Administrative Agent, the Borrower or the
Banks in connection with preparing such a Note shall be at the sole cost and
expense of the Bank requesting such Note. In the event any Loans evidenced by
such a Note are paid in full prior to the Maturity Date, any such Bank shall
return such Note to Borrower.  Each such Note shall be in substantially the form
of Exhibit A hereto with appropriate modifications to reflect the fact that it
evidences solely Loans of the relevant type.  Upon the execution and delivery of
any such Note, any existing Note payable to such Bank shall be returned to
Borrower and replaced or modified accordingly.  Each reference in this Agreement
to the “Note” of such Bank shall be deemed to refer to and include any or all of
such Notes, as the context may require.

(c)           Upon receipt of any Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank.  Each Bank shall
record the date, amount, currency, type and maturity of each Loan made by it and
the date and amount of each payment of principal made by the Borrower, with
respect thereto, and may, if such Bank so elects in connection with any transfer
or enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes.  Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

(d)           The Committed Loans shall mature, and the principal amount thereof
shall be due and payable, on the Maturity Date.  The Swingline Loans shall
mature, and the principal amount thereof shall be due and payable, in accordance
with Section 2.3(b)(iii).

(e)           Each Money Market Loan included in any Money Market Borrowing
shall mature, and the principal amount thereof shall be due and payable,
together with accrued interest thereon, on the earlier to occur of (i) last day
of the Interest Period applicable to such Borrowing or (ii) the Maturity Date.

(f)            There shall be no more than ten (10) Euro-Currency Groups of
Loans and no more than ten (10) Money Market Loans outstanding at any one time.

SECTION 2.7.  Method of Electing Interest Rates.  (a)  The Loans included in
each Committed Borrowing shall bear interest initially at the type of rate
specified by the Borrower, in the applicable Notice of Borrowing or as otherwise
provided in Section 2.3 with respect to Mandatory Borrowings.  Thereafter, the
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Group of Loans (subject

37


--------------------------------------------------------------------------------




in each case to the provisions of Article VIII and without affecting the
currency of any particular Loan), as follows:

(i)            if such Loans are Base Rate Loans, the Borrower may elect to
convert all or any portion of such Loans to Euro-Currency Loans or Loans bearing
interest at the Offered Rate as of any Euro-Currency Business Day;

(ii)           if such Loans are Euro-Currency Loans or Loans bearing interest
at the Offered Rate, the Borrower may elect to convert all or any portion of
such Loans to Base Rate Loans (if such Loans are Dollar Loans) and/or elect to
continue all or any portion of such Loans as Euro-Currency Loans for an
additional Interest Period or additional Interest Periods, in each case
effective on the last day of the then current Interest Period applicable to such
Loans, or on such other date designated by Borrower in the Notice of Interest
Rate Election provided Borrower shall pay any losses pursuant to Section 2.14.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Currency
Business Days prior to, but excluding, the effective date of the conversion or
continuation selected in such notice.  A Notice of Interest Rate Election may,
if it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group, (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, are each in the
minimum amounts required hereby, (iii) no Committed Loan may be continued as, or
converted into, a Euro-Currency Loan when any Event of Default has occurred and
is continuing, provided, however, that if and for so long as Borrower shall have
an Investment Grade Rating from S&P and Moody’s, if Borrower shall so request
and the Required Banks shall so elect, then a Committed Loan may be continued
as, or converted into, a Euro-Currency Loan when any Event of Default has
occurred and is continuing, and (iv) no Interest Period shall extend beyond the
Maturity Date.

(b)           Each Notice of Interest Rate Election shall specify:

(i)            the Group of Loans (or portion thereof) to which such notice
applies;

(ii)           the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;

(iii)          if the Loans comprising such Group are to be converted, the new
type of Loans and, if such new Loans are Euro-Currency Loans, the duration of
the initial Interest Period applicable thereto; and

(iv)          if such Loans are to be continued as Euro-Currency Loans for an
additional Interest Period, the duration of such additional Interest Period.

38


--------------------------------------------------------------------------------




Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c)           Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall notify
each Bank with Loans affected thereby the same day as it receives such Notice of
Interest Rate Election of the contents thereof, the interest rates determined
pursuant thereto and the Interest Periods (if different from those requested by
the Borrower) and such notice shall not thereafter be revocable by the
Borrower.  If the Borrower fails to deliver a timely Notice of Interest Rate
Election to the Administrative Agent for any Group of Euro-Currency Loans, such
Dollar Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period applicable thereto and such Alternate Currency Loans
shall be continued as Euro-Currency Loans with an Interest Period of 1 month.

SECTION 2.8.  Interest Rates.

(a)           Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Currency Loan pursuant to Section
2.7, at a rate per annum equal to sum of the Base Rate plus the Applicable
Margin for Base Rate Loans for such day.

(b)           Each Euro-Currency Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for
Euro-Currency Loans for such day plus the Euro-Currency Rate applicable to such
Interest Period.

(c)           Subject to Section 8.1, each Money Market IBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Base
Euro-Currency Rate for such Interest Period (determined in accordance with
Section 2.8(b) as if the related Money Market IBOR Borrowing were a Euro-Dollar
Borrowing) plus (or minus) the Money Market Margin quoted by the Bank making
such Loan in accordance with Section 2.4.  Each Money Market Non-IBOR Rate Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the Money
Market Non-IBOR Rate quoted by the Bank making such Loan in accordance with
Section 2.4.  Any overdue principal of or interest on any Money Market Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the Base Rate until such failure shall become an Event of Default
and thereafter at a rate per annum equal to the sum of 2% plus the Base Rate for
such day.

(d)           In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, any overdue principal amount of the Loans, and,
to the extent permitted by applicable law, overdue interest and fees in respect
of all Loans, shall bear interest at the annual rate equal to the sum of the
Base Rate and two percent (2%), or, if any Committed Loan shall have been
continued as, or converted into, a Euro-Currency Loan, then, as to such Loan
only, the sum of the Euro-Currency Rate and the Applicable Margin for
Euro-Currency Loans, and two percent (2%)  (collectively, the “Default Rate”).

39


--------------------------------------------------------------------------------




 

(e)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.

(f)            Interest on all Loans bearing interest at the Base Rate or the
Offered Rate shall be payable on the first Business Day of each calendar month. 
Interest on all Loans bearing interest based on the Euro-Currency Rate shall be
payable on the last Euro-Currency Business Day of the applicable Interest
Period, and, in the case of Interest Periods longer than three months, on the
last Euro-Currency Business Day of each three-month period from commencement.

SECTION 2.9.  Fees.

(a)           Facility Fee.  For the period beginning on the date hereof and
ending on the date the Obligations are paid in full and this Agreement is
terminated (the “Facility Fee Period”), the Borrower shall pay to the
Administrative Agent for the account of the Banks ratably in proportion to their
respective Commitments a facility fee on the aggregate Commitments, regardless
of usage, at the Applicable Fee Percentage.  In the event that the Commitments
are terminated but Loans or Letters of Credit remain outstanding, then, the
facility fee shall be paid on the aggregate outstanding Loans and Letter of
Credit Usage. The facility fee shall be payable in arrears on the last Business
Day of each March, June, September and December during the Facility Fee Period
and on the Maturity Date.

(b)           Letter of Credit Fee.  During the Term, the Borrower shall pay to
the Administrative Agent, for the account of the Banks in proportion to their
interests in respect of issued and undrawn Letters of Credit, a fee (a “Letter
of Credit Fee”) in an amount, provided that no Event of Default shall have
occurred and be continuing, equal to a rate per annum equal to the then
percentage per annum of the Applicable Margin with respect to Euro-Currency
Loans, on the daily average of such issued and undrawn Letters of Credit, which
fee shall be payable, in arrears, on the last Business Day of each March, June,
September and December during the Term and on the Maturity Date.  From the
occurrence, and during the continuance, of an Event of Default, such fee shall
be increased to be equal to two percent (2%) per annum on the daily average of
such issued and undrawn Letters of Credit.

(c)           Fronting Bank Fee.  The Borrower shall pay any Fronting Bank, for
its own account, a fee (a “Fronting Bank Fee”) at a rate per annum equal to the
greater of (i) 0.10% of the daily average issued and undrawn amount of each
outstanding Letter of Credit issued by such Fronting Bank and (ii) $1,000, which
fee shall be in addition to and not in lieu of, the Letter of Credit Fee.  The
Fronting Bank Fee shall be payable in arrears on the last Business Day of each
March, June, September and December during the Term and on the Maturity Date.

(d)           Fees Non-Refundable.  All fees set forth in this Section 2.9 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable.  The obligation of the Borrower
to pay such fees in

40


--------------------------------------------------------------------------------




accordance with the provisions hereof shall be binding upon the Borrower and
shall inure to the benefit of the Administrative Agent and the Banks regardless
of whether any Loans are actually made.

SECTION 2.10.  Maturity Date.  The term (the “Term”) of the Commitments (and
each Bank’s obligations to make Loans and to participate in Letters of Credit
hereunder) shall terminate and expire, and the Borrower shall return or cause to
be returned all Letters of Credit to the Fronting Bank on the Maturity Date. 
Upon the date of the termination of the Term, any Loans then outstanding
(together with accrued interest thereon and all other Obligations) shall be due
and payable on such date.

SECTION 2.11.  Optional Prepayments.

(a)           The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent, prepay any Group of Base Rate Loans, Loans bearing
interest at the Offered Rate or any Money Market Borrowing bearing interest at
the Base Rate pursuant to Section 8.1, in whole at any time, or from time to
time in part in amounts aggregating One Million Dollars ($1,000,000) or more, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment.  The Borrower may, from time to time on any Business
Day so long as prior notice is given to the Administrative Agent and Swingline
Lender no later than 1:00 p.m. (New York City time) on the day on which Borrower
intends to make such prepayment, prepay any Swingline Loans in whole or in part
in amounts aggregating $100,000 or a higher integral multiple of $100,000 (or,
if less, the aggregate outstanding principal amount of all Swingline Loans then
outstanding) by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment.  Each such optional prepayment shall
be applied to prepay ratably the Loans of the several Banks (or the Swingline
Lender in the case of Swingline Loans) included in such Group or Borrowing.

(b)           The Borrower may, upon at least three (3) Euro-Currency Business
Days’ notice to the Administrative Agent, given no later than 1:00 p.m. (New
York time, with respect to Dollar denominated Loans, and London time, with
respect to Alternate Currency Loans) pay all, or from time to time in part in
amounts aggregating the Dollar Equivalent Amount of approximately Five Million
Dollars ($5,000,000) or more, of any Euro-Currency Loan as of the last day of
the Interest Period applicable thereto.  Except as provided in Article 8 and
except with respect to any Euro-Currency Loan which has been converted to a Base
Rate Loan pursuant to Section 8.2, 8.3 or 8.5 hereof, the Borrower may not
prepay all or any portion of the principal amount of any Euro-Currency Loan
prior to the end of the Interest Period applicable thereto unless the Borrower
shall also pay any applicable expenses pursuant to Section 2.14.  The Borrower
may not prepay all or any portion of the principal amount of any Money Market
Loan prior to the end of the Interest Period applicable thereto without the
consent of all applicable Designated Lenders and Banks.  Any such prepayment
shall be given on or prior to the third (3rd)  Euro-Currency Business Day prior
to, but excluding, the date of prepayment to the Administrative Agent.  Each
such optional prepayment shall be applied to prepay ratably the Loans of the
Banks included in any Group of Euro-Currency Loans, except that any
Euro-Currency Loan which has been converted to a Base Rate Loan pursuant to
Section 8.2, 8.3 or 8.5 hereof may be

41


--------------------------------------------------------------------------------




prepaid without ratable payment of the other Loans in such Group of Loans which
have not been so converted.

(c)           The Borrower may at any time return any undrawn Letter of Credit
to the Fronting Bank in whole, but not in part, and the Fronting Bank within a
reasonable period of time shall give the Administrative Agent and each of the
Banks notice of such return.

(d)           The Borrower may at any time and from time to time cancel all or
any part of the Dollar Commitments or the Multi-Currency Commitments in amounts
aggregating Twenty Five Million Dollars ($25,000,000) or a larger multiple of
$1,000,000 by the delivery to the Administrative Agent of a notice of
cancellation within the applicable time periods set forth in Sections 2.11(a)
and (b) if there are Loans then outstanding or, if there are no Loans
outstanding at such time as to which the Commitments with respect thereto are
being canceled, upon at least three (3) Business Day’s  (or, with respect to the
Multi-Currency Commitments, three (3) Euro-Currency Business Day’s) notice to
the Administrative Agent, whereupon, in either event, all or such portion of the
Commitments, as applicable, shall terminate as to the applicable Banks, pro rata
on the date set forth in such notice of cancellation, and, if there are any
Loans then outstanding, Borrower shall prepay, as applicable, all or such
portion of Loans outstanding on such date in accordance with the requirements of
Section 2.11(a) and (b).  In no event shall the Borrower be permitted to cancel
Commitments for which a Letter of Credit has been issued and is outstanding
unless the Borrower returns (or causes to be returned) such Letter of Credit to
the Fronting Bank. Borrower shall be permitted to designate in its notice of
cancellation which Loans, if any, are to be prepaid. A reduction of the
Commitments pursuant to this Section 2.11(d) shall not effect a reduction in the
Swingline Commitment (unless so elected by the Borrower) until the aggregate
Commitments have been reduced to an amount equal to the Swingline Commitment.
Notwithstanding the foregoing, however, at no time may the Borrower reduce the
Commitments to an amount less than $400,000,000 unless the Borrower shall cancel
all the Commitments.

(e)           Any amounts so prepaid pursuant to Section 2.11 (a) or (b) may be
reborrowed. In the event Borrower elects to cancel all or any portion of the
Commitments and the Swingline Commitment pursuant to Section 2.11(d) hereof,
such amounts may not be reborrowed.

SECTION 2.12.  Mandatory Prepayments.  The Administrative Agent shall calculate
the Dollar Equivalent Amount of any Loan denominated in an Alternate Currency at
the time of each Borrowing thereof and on the last Business Day of each calender
quarter during each Interest Period longer than three months in duration
applicable thereto.  If at any such time the Dollar Equivalent Amount of the sum
of (i) all outstanding Alternate Currency Loans, (ii) all outstanding Dollar
Loans made against the Multi-Currency Commitment, (iii) the Letter of Credit
Usage in respect of all outstanding Alternate Currency Letters of Credit, and
(iv) the Letter of Credit Usage in respect of all outstanding Letters of Credit
denominated in Dollars issued against the Multi-Currency Commitment, as
determined by the Administrative Agent in accordance with the terms of this
Agreement, in the aggregate, exceeds 105% of the Multi-Currency Facility Amount,
Borrower, within

42


--------------------------------------------------------------------------------




three (3) Business Days after notice thereof from the Administrative Agent,
shall repay all or a portion of such Loans, otherwise in accordance with the
applicable terms of this Agreement, in such amount so that, following the making
of such payment, the Dollar Equivalent Amount outstanding of such Loans and
Letter of Credit Usage does not exceed the Multi-Currency Facility Amount.

SECTION 2.13.  General Provisions as to Payments.

(a)           The Borrower shall make each payment of the principal of and
interest on the Loans and fees hereunder, without set-off or counterclaim, by
initiating a wire transfer not later than 1:00 P.M. (New York City time or local
time in the principal financial center of the Alternate Currency in question, as
applicable) on the date when due, or, with respect to Money Market Loans, fund
such payment of the principal of and interest on the Loans and fees hereunder
such that the Designating Lender shall receive payment from Administrative Agent
by 12:00 P.M. (New York City time), of Federal or other appropriate funds
immediately available in New York, New York, or, in the case of any Alternate
Currency, the principal financial center of the Alternate Currency in question,
to the Administrative Agent at its address referred to in Section 9.1.  The
Administrative Agent will promptly (and in any event within one (1) Business Day
after receipt thereof) distribute to each Bank its ratable share (or applicable
share with respect to Money Market Loans) of each such payment received by the
Administrative Agent for the account of the Banks.  If and to the extent that
the Administrative Agent shall receive any such payment for the account of the
Banks on or before 11:00 A.M. (New York City time or local time in the principal
financial center of the Alternate Currency in question, as applicable) on any
Business Day (or Euro-Currency Business Day, as applicable), and Administrative
Agent shall not have distributed to any Bank its applicable share of such
payment on such day, Administrative Agent shall distribute such amount to such
Bank together with interest thereon, for each day from the date such amount
should have been distributed to such Bank until the date Administrative Agent
distributes such amount to such Bank, at the Federal Funds Rate with respect to
Dollar denominated Loans and at the Administrative Agent’s cost of funds for the
applicable Alternate Currency with respect to Alternate Currency Loans. 
Whenever any payment of principal of, or interest on the Base Rate Loans or
Swingline Loans or of fees shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next succeeding Business
Day.  Whenever any payment of principal of, or interest on, the Euro-Currency
Loans shall be due on a day which is not a Euro-Currency Business Day, the date
for payment thereof shall be extended to the next succeeding Euro-Currency
Business Day unless such Euro-Currency Business Day falls in another calendar
month, in which case the date for payment thereof shall be the immediately
preceding Euro-Currency Business Day.  Whenever any payment of principal of, or
interest on, the Money Market Non-IBOR Rate Loans shall be due on a day which is
not a Business Day, the date for payment thereof shall be extended  to the next
succeeding Business Day.  Whenever any payment of principal of, or interest on,
the Money Market IBOR Loans shall be due on a day which is not a Euro-Currency
Business Day, the date for payment thereof shall be extended  to the next
succeeding Euro-Currency Business Day.  If the date for any payment of principal
is extended by operation of law or otherwise, interest thereon shall be payable
for such extended time.

43


--------------------------------------------------------------------------------




 

(b)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank.  If and to the extent
that the Borrower shall not have so made such payment, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

SECTION 2.14.  Funding Losses.  If the Borrower makes any payment of principal
with respect to any Euro-Currency Loan or Money Market IBOR Loan (pursuant to
Article II, VI or VIII or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or if the Borrower fails to borrow any
Euro-Currency Loans or Money Market IBOR Loans after notice has been given to
any Bank in accordance with Section 2.4(f) or 2.5(a), as applicable, or if
Borrower shall deliver a Notice of Interest Rate Election specifying that a
Euro-Currency Loan shall be converted on a date other than the first (1st) day
of the then current Interest Period applicable thereto, the Borrower shall
reimburse each Bank within 15 days after certification by such Bank of such loss
or expense (which shall be delivered by each such Bank to Administrative Agent
for delivery to Borrower) for any resulting loss (based on interest only,
exclusive of fees, if any) or expense incurred by it (or by an existing
Participant in the related Loan), including, without limitation, any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, provided that such Bank shall have delivered to Administrative Agent and
Administrative Agent shall have delivered to the Borrower a certification as to
the amount of such loss or expense, which certification shall set forth in
reasonable detail the basis for and calculation of such loss or expense and
shall be conclusive in the absence of demonstrable error.

SECTION 2.15.  Computation of Interest and Fees.  Interest based on the Prime
Rate  or for Euro-Currency Loans denominated in British Pounds Sterling
hereunder shall be computed on the basis of a year of 365 days (or, in the case
of interest based on the Prime Rate only, 366 days in a leap year) and paid for
the actual number of days elapsed (including the first day but excluding the
last day).  All other interest and fees shall be computed on the basis of a year
of 360 days and paid for the actual number of days elapsed (including the first
day but excluding the last day).

SECTION 2.16.  Use of Proceeds.  The Borrower shall use the proceeds of the
Loans for general corporate purposes, including, without limitation, the
origination, acquisition and funding of Loan Assets, Credit Tenant Lease Assets
and other investments, repayment of the Existing Facility and for general
working capital needs of the Borrower; provided, however, that no Swingline Loan
shall be used for the purpose of refinancing another Swingline Loan, in whole or
part.

44


--------------------------------------------------------------------------------




 

SECTION 2.17.  Letters of Credit.

(a)           Subject to the terms contained in this Agreement and the other
Loan Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Bank shall issue a
Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the Borrower (subject to the provisions of Section 2.2(b)) in an amount or
amounts equal to the amount or amounts requested by the Borrower; provided that,
in the case of (i) Alternate Currency Letter(s) of Credit, the Fronting Bank
shall issue the same in the Alternate Currency requested and (ii) Dollar
Letter(s) of Credit, the Fronting Bank shall issue the same in Dollars.

(b)           Each Letter of Credit shall be issued in the minimum amount of the
Dollar Equivalent Amount of approximately Five  Hundred Thousand Dollars
($500,000) or such lesser amount as may be agreed to by the Fronting Bank.

(c)           The Letter of Credit Usage shall be no more than Two Hundred
Million Dollars ($200,000,000).

(d)           Without the consent of the Administrative Agent, there shall be no
more than ten (10) Letters of Credit outstanding at any one time.

(e)           In the event of any request for a drawing under any Letter of
Credit by the beneficiary thereunder, the Fronting Bank shall notify the
Borrower and the Administrative Agent (and the Administrative Agent shall notify
each Bank thereof) on the same Business Day as such request for drawing, and,
except as provided in this subsection (e), the Borrower shall reimburse the
Fronting Bank, in immediately available funds, on the same day on which such
drawing is honored in an amount equal to the Dollar Equivalent Amount of such
drawing.  Notwithstanding anything contained herein to the contrary, however,
unless the Borrower shall have notified the Administrative Agent and the
Fronting Bank prior to 1:00 P.M. (New York City time) on the Business Day
immediately preceding the date of such drawing that the Borrower intends to
reimburse the Fronting Bank for the amount of the Dollar Equivalent Amount of
such drawing with funds other than the proceeds of the Loans, the Borrower shall
be deemed to have timely given a Notice of Borrowing pursuant to Section 2.2 to
the Administrative Agent, requesting a Borrowing of Base Rate Loans on the date
on which such drawing is honored and in an amount equal to the such drawing. 
Each Bank shall, in accordance with Section 2.5(b), make available its pro rata
share of such Borrowing to the Administrative Agent, the proceeds of which shall
be applied directly by the Administrative Agent to reimburse the Fronting Bank
for the amount equal to the Dollar Equivalent Amount of such draw. 
Notwithstanding anything contained herein to the contrary, however, in the case
of Alternate Currency Letters of Credit, Borrower shall reimburse any drawing
thereunder in the Alternate Currency in which such Alternate Currency Letter of
Credit is denominated and any deemed Notice of Borrowing pursuant to the
provisions of this Section 2.17(e) shall likewise be in the Alternate Currency
in which such Alternate Currency Letter of Credit is denominated; provided,
however, that if (x) any such drawing is made at a time when there exists an
Event of Default or (y) Borrower shall not have notified the Administrative
Agent and Fronting Bank prior to 11 a.m. (New York time) at least two (2)
Euro-Currency Business

45


--------------------------------------------------------------------------------




Days immediately prior to such drawing that Borrower intends to reimburse
Fronting Bank in the applicable Alternate Currency, then, in either such case,
such reimbursement shall instead be made by payment in Dollars of the Dollar
Equivalent Amount of such drawing and in immediately available funds.  In the
event that any Bank fails to make available to the Fronting Bank the amount of
such Bank’s participation on the date of a drawing, the Fronting Bank shall be
entitled to recover such amount on demand from such Bank together with interest
at the Federal Funds Rate commencing on the date such drawing is honored.

(f)            If, at the time a beneficiary under any Letter of Credit requests
a drawing thereunder, an Event of Default as described in Section 6.1(f) or
Section 6.1(g) shall have occurred and is continuing, then on the date on which
the Fronting Bank shall have honored such drawing, the Borrower shall have an
unreimbursed obligation (the “Unreimbursed Obligation”) to the Fronting Bank in
an amount equal to the amount of such drawing, which amount shall bear interest 
at the annual rate of the sum of the Base Rate plus two percent (2%).  Each Bank
shall purchase an undivided participating interest in such drawing in an amount
equal to its pro rata share of the Commitments, and upon receipt thereof the
Fronting Bank shall deliver to such Bank an Unreimbursed Obligation
participation certificate dated the date of the Fronting Bank’s receipt of such
funds and in the amount of such Bank’s pro rata share.

(g)           If, after the date hereof, any change in any law or regulation or
in the interpretation thereof by any court or administrative or governmental
authority charged with the administration thereof shall either (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, or participations in any letter of credit, upon any Bank
(including the Fronting Bank) or (ii) impose on any Bank any other condition
regarding this Agreement or such Bank (including the Fronting Bank) as it
pertains to the Letters of Credit or any participation therein and the result of
any event referred to in the preceding clause (i) or (ii) shall be to increase,
by an amount deemed by the Fronting Bank or such Bank to be material, the cost
to the Fronting Bank or any Bank of issuing or maintaining any Letter of Credit
or participating therein, then the Borrower shall pay to the Fronting Bank or
such Bank, within 15 days after written demand by such Bank (with a copy to the
Administrative Agent), which demand shall be accompanied by a certificate
showing, in reasonable detail, the calculation of such amount or amounts, such
additional amounts as shall be required to compensate the Fronting Bank or such
Bank for such increased costs or reduction in amounts received or receivable
hereunder.  Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section 2.17(g)
and will designate a different Applicable Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Bank, be otherwise disadvantageous to
such Bank.  If such Bank shall fail to notify Borrower of any such event within
90 days following the end of the month during which such event occurred, then
Borrower’s liability for any amounts described in this Section incurred by such
Bank as a result of such event shall be limited to those attributable to the
period occurring subsequent to the ninetieth (90th) day prior to, but excluding,
the date upon which such Bank actually notified Borrower of the occurrence of
such event.  A certificate of any Bank claiming

46


--------------------------------------------------------------------------------




compensation under this Section 2.17(g) and setting forth a reasonably detailed
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of demonstrable error.  In determining such amount,
such Bank may use any reasonable averaging and attribution methods.

(h)           The Borrower hereby agrees to protect, indemnify, pay and save the
Fronting Bank harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
and documented attorneys’ fees and disbursements) which the Fronting Bank may
incur or be subject to as a result of (i) the issuance of the Letters of Credit,
other than to the extent of the bad faith, gross negligence or wilful misconduct
of the Fronting Bank or (ii) the failure of the Fronting Bank to honor a drawing
under any Letter of Credit as a result of any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or
governmental authority (collectively, “Governmental Acts”), other than to the
extent of the bad faith, gross negligence or wilful misconduct of the Fronting
Bank.  As between the Borrower and the Fronting Bank, the Borrower assumes all
risks of the acts and omissions of any beneficiary with respect to its use, or
misuses of, the Letters of Credit issued by the Fronting Bank. In furtherance
and not in limitation of the foregoing, the Fronting Bank shall not be
responsible (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of such Letters of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or insufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of any such Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit, other than as a
result of the bad faith, gross negligence or wilful misconduct of the Fronting
Bank; (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any message, by mail, cable, telegraph, facsimile transmission, or
otherwise; (v) for errors in interpretation of any technical terms; (vi) for any
loss or delay in the transmission or otherwise of any documents required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) for the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of such Letter of Credit; and (viii) for any consequence
arising from causes beyond the control of the Fronting Bank, including any
Government Acts, in each case other than to the extent of the bad faith, gross
negligence or willful misconduct of the Fronting Bank.  None of the above shall
affect, impair or prevent the vesting of the Fronting Bank’s rights and powers
hereunder.  In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Fronting
Bank under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
Fronting Bank under any resulting liability to the Borrower; provided that,
notwithstanding anything in the foregoing to the contrary, the Fronting Bank
will be liable to the Borrower for any damages suffered by the Borrower or its
Subsidiaries as a result of the Fronting Bank’s grossly negligent or wilful
failure to pay under any Letter of Credit after the presentation to it of a
sight draft and certificates strictly in compliance with the terms and
conditions of such Letter of Credit.

 

47


--------------------------------------------------------------------------------


(i)            If the Fronting Bank or the Administrative Agent is required at
any time, pursuant to any bankruptcy, insolvency, liquidation or reorganization
law or otherwise, to return to the Borrower any reimbursement by the Borrower of
any drawing under any Letter of Credit, each Bank shall pay to the Fronting Bank
or the Administrative Agent, as the case may be, its pro rata share of such
payment, but without interest thereon unless the Fronting Bank or the
Administrative Agent is required to pay interest on such amounts to the person
recovering such payment, in which case with interest thereon, computed at the
same rate, and on the same basis, as the interest that the Fronting Bank or the
Administrative Agent is required to pay.

(j)            Notwithstanding anything in this Agreement to the contrary, the
Banks acknowledge that the letters of credit previously issued pursuant to the
Existing Agreement by JPMorgan Chase Bank and Bank of America, N.A. and more
particularly described on Schedule 2.17 attached hereto and made a part hereof,
shall be deemed to be Letters of Credit hereunder for all purposes of this
Agreement.

SECTION 2.18.  Letter of Credit Usage Absolute.  The obligations of the Borrower
under this Agreement in respect of any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement (as the same may be amended from time to time) and any Letter of
Credit Documents (as hereinafter defined) under all circumstances, including,
without limitation, to the extent permitted by law, the following circumstances:

(a)           any lack of validity or enforceability of any Letter of Credit or
any other agreement or instrument relating thereto (collectively, the “Letter of
Credit Documents”) or any Loan Document;

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of the
Letters of Credit or any other amendment or waiver of or any consent by the
Borrower to departure from all or any of the Letter of Credit Documents or any
Loan Document; provided, that the Fronting Bank shall not consent to any such
change or amendment unless previously consented to in writing by the Borrower;

(c)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the obligations of the Borrower in respect of the Letters of
Credit;

(d)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Administrative Agent, the Fronting Bank or any
Bank (other than a defense based on the bad faith, gross negligence or wilful
misconduct of the Administrative Agent, the Fronting Bank or such Bank) or any
other Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letters of Credit Documents or any unrelated
transaction;

48


--------------------------------------------------------------------------------




(e)           any draft or any other document presented under or in connection
with any Letter of Credit or other Loan Document proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; provided, that payment by the
Fronting Bank under such Letter of Credit against presentation of such draft or
document shall not have been the result of the bad faith, gross negligence or
wilful misconduct of the Fronting Bank;

(f)            payment by the Fronting Bank against presentation of a draft or
certificate that does not strictly comply with the terms of the Letter of
Credit; provided, that such payment shall not have been the result of the bad
faith, gross negligence or wilful misconduct of the Fronting Bank; and

(g)           any other circumstance or happening whatsoever other than the
payment in full of all obligations hereunder in respect of any Letter of Credit
or any agreement or instrument relating to any Letter of Credit, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the Borrower; provided, that such other
circumstance or happening shall not have been the result of bad faith, gross
negligence or wilful misconduct of the Fronting Bank.

SECTION 2.19.  Letters of Credit Maturing after the Maturity Date.

(a)           Notwithstanding anything contained herein to the contrary, if any
Letters of Credit, by their terms, shall mature after the Maturity Date (as the
same may be extended), then, on and after the Maturity Date, the provisions of
this Agreement shall remain in full force and effect with respect to such
Letters of Credit, and the Borrower shall comply with the provisions of Section
2.19(b). No Letter of Credit shall mature on a date that is more than twelve
(12) months after the Maturity Date.

(b)           If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and the same shall expire on a date after the
Maturity Date, then, on the date that is fifteen (15) days prior to the Maturity
Date, the Borrower shall pay to the Administrative Agent, on behalf of the
Banks, in same day funds at the Administrative Agent’s office designated in such
demand, for deposit in the Letter of Credit Collateral Account, Letter of Credit
Collateral in an amount equal to the Letter of Credit Usage with respect to
Letters of Credit issued in Dollars and 110% of the Dollar Equivalent Amount of
the Letter of Credit Usage with respect to Alternate Currency Letters of Credit.
Interest shall accrue on the Letter of Credit Collateral Account in accordance
with the provisions of Section 6.4.

(c)           From and after the Maturity Date, the Administrative Agent shall
calculate, in accordance with the terms of this Agreement, the Dollar Equivalent
Amount of any outstanding Alternate Currency Letters of Credit on the last
Business Day of each calender quarter.  If at any such time 110% of the Dollar
Equivalent Amount of the Letter of Credit Usage, so determined by the
Administrative Agent, exceeds the amount in the Letter of Credit Collateral
Account attributable to the Alternate Currency Letters of Credit, Borrower,
within three (3) Business Days after notice thereof from the Administrative
Agent, shall deposit any such shortfall in the Letter of Credit Collateral
Account.

49


--------------------------------------------------------------------------------




SECTION 2.20.  Designated Borrowers.

(a)           The Borrower may at any time, upon not less than 15 Business Days’
notice from the Borrower to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion but in no event
less than ten (10) Business Days), designate any foreign Subsidiary of the
Borrower (an “Applicant Borrower”) to receive Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Bank) a duly executed notice and agreement in substantially the form of
Exhibit H (a “Designated Borrower Request and Assumption Agreement”).  The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information (including,
without limitation, all such documents or information required to comply with
the Patriot Act), in each case consistent with the documents and information
required to be delivered hereunder with respect to the Borrower on the Closing
Date (but with such differences as may be appropriate in light of applicable
local law), and Notes signed by such new Borrowers to the extent any Banks so
require, as well as a guaranty of such new Borrowers’ obligations hereunder by
the Borrower in form and substance reasonably acceptable to the Administrative
Agent.  If the Administrative Agent and any one or more Banks (it being
understood and agreed that no Bank shall have any obligation to lend to a
Designated Borrower unless it shall agree to do so under this Section 2.20)
agree that an Applicant Borrower shall be entitled to receive Loans hereunder,
then promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit I 
(a “Designated Borrower Notice”) to the Borrower and the Banks specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of such Banks agrees to permit such
Designated Borrower to receive Loans hereunder on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement. Following the
giving of any notice pursuant to this Section 2.20(a), if the designation of
such Applicant Borrower obligates the Administrative Agent or any Bank to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, the Borrower,
promptly upon request by the Administrative Agent or any other Bank, shall
provide such documentation and other evidence as is reasonably requested by the
Administrative Agent of any such Bank in order for the Administrative Agent or
such Bank to comply with all such identification procedures.

(b)           Each Subsidiary of the Borrower that is or becomes a “Designated
Borrower” pursuant to this Section 2.20 hereby irrevocably appoints the Borrower
as it agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices and (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto.  Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective if given or taken only by the Borrower on behalf of any Designated
Borrower shall also be valid and effective if given or taken by a Designated

50


--------------------------------------------------------------------------------




Borrower whether or not the Borrower joins thereto.  Any notice, demand,
consent, acknowledgment, direction, certification or other communication
delivered to the Borrower in accordance with the terms of this Agreement shall
be deemed to have been delivered to each Designated Borrower. If the Borrower
shall designate as a Designated Borrower any Subsidiary that is not organized
under the laws of the United States or any State thereof, any Bank that has
elected to participate in the funding of the applicable Alternative Currency,
with notice to the Administrative Agent and the Borrower, may cause an Affiliate
of such Bank to act as the Bank in respect of such Designated Borrower (and such
Bank, to the extent of Loans made to, and participations in Letters of Credit
issued for the account of such Designated Borrower, shall be deemed for all
purposes hereof to have assigned pro tanto such Loans and advances to such
Affiliate in compliance with the provisions of Section 9.6).

(c)           The Borrower from time to time, upon not less than 15 Business
Days’ notice from the Borrower to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion), may
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans or Letters of Credit payable by such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Loans made
to it, in each case as of the effective date of such termination.  The
Administrative Agent will promptly notify the Banks of any such termination of a
Designated Borrower’s status.

(d)           At Borrower’s request, Administrative Agent and the Lenders shall
enter into an amendment to this Agreement in order to allocate one or more
portions of the Commitments to certain Designated Borrowers to be borrowed in
any Alternate Currencies as may be agreed upon by the Lenders which elect to
fund Loans in any such tranche.

(e)           Notwithstanding any provision of this Section 2.20 or any other
provision of the Loan Documents to the contrary, no Designated Borrower shall be
jointly or severally liable for, or obligated to guarantee or provide any other
credit support for, any of the Obligations of Borrower or any direct or indirect
parent of such Designated Borrower that becomes a party to this Agreement and is
organized and existing under the laws of any jurisdiction within the United
States.

ARTICLE III

CONDITIONS

SECTION 3.1.  Closing.  The Closing Date shall occur on the date when each of
the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:

(a)           the Borrower as of the Closing Date shall have executed and
delivered to the Administrative Agent a Note for the account of each Bank dated
on or before the Closing Date complying with the provisions of Section 2.6;

51


--------------------------------------------------------------------------------




(b)           the Borrower and the Administrative Agent and each of the Banks
shall have executed and delivered to the Borrower and the Administrative Agent a
duly executed original of this Agreement;

(c)           the Borrower shall have repaid in full the Existing Facility,
which shall be deemed automatically superseded and terminated upon the
effectiveness of this Agreement;

(d)           the Administrative Agent shall have received opinions of
(i) Clifford Chance US LLP, special counsel for the Borrower, and (ii) Geoffrey
Dugan, Esq., in-house counsel for the Borrower, each acceptable to the
Administrative Agent, the Banks and their counsel;

(e)           the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower as of the Closing Date, the authority for and the validity of this
Agreement and the other Loan Documents, the incumbency of officers executing
this Agreement and the other Loan Documents and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent. 
Such documentation shall include, without limitation, the articles of
incorporation of Borrower, as amended, modified or supplemented to the Closing
Date, certified to be true, correct and complete by a senior officer of Borrower
as of a date not more than ten (10) days prior to the Closing Date, together
with a good standing certificate as to Borrower from the Secretary of State (or
the equivalent thereof) of Maryland, to be dated not more than thirty (30) days
prior to the Closing Date;

(f)            the Borrower shall have executed a solvency certificate
acceptable to the Administrative Agent;

(g)           the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its reasonable discretion;

(h)           the Borrower shall have taken all actions required to authorize
the execution and delivery of this Agreement and the other Loan Documents and
the performance thereof by the Borrower;

(i)            the Banks shall be satisfied that the Borrower is not subject to
any present or contingent Environmental Claim, and the Borrower shall have
delivered a certificate so stating;

(j)            the Administrative Agent shall have received, for its and any
other Bank’s account, all fees due and payable pursuant to Section 2.9 hereof on
or before the Closing Date, and the reasonable and documented fees and expenses
accrued through the Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP
shall have been paid to Skadden, Arps, Slate, Meagher & Flom LLP;

52


--------------------------------------------------------------------------------




(k)           the Borrower shall have delivered copies of all consents, licenses
and approvals, if any, required in connection with the execution, delivery and
performance by the Borrower, and the validity and enforceability, of the Loan
Documents, or in connection with any of the transactions contemplated thereby,
and such consents, licenses and approvals shall be in full force and effect;

(l)            no Default or Event of Default shall have occurred; and

(m)          the Borrower shall have delivered a certificate in form acceptable
to Administrative Agent showing compliance with the requirements of Section 5.8
as of the Closing Date.

SECTION 3.2.  Borrowings.  The obligation of any Bank to make a Loan or to
participate in any Letter of Credit issued by the Fronting Bank and the
obligation of the Fronting Bank to issue a Letter of Credit or the obligation of
the Swingline Lender to make a Swingline Loan on the occasion of any Borrowing
is subject to the satisfaction of the following conditions:

(a)           receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2 or Section 2.3(b)(i) or a Notice of Money Market
Borrowing as required by Section 2.4(f) or a request to cause a Fronting Bank to
issue a Letter of Credit pursuant to Section 2.17;

(b)           immediately after giving effect to such Borrowing, the aggregate
outstanding principal amount of the Loans plus the Letter of Credit Usage will
not exceed the aggregate amount of the Commitments;

(c)           no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to the making of such Loans or
the issuance of such Letter of Credit;

(d)           the representations and warranties of the Borrower contained in
this Agreement (other than representations and warranties which expressly speak
as of a different date, which representations and warranties shall be true and
correct in all material respects as of such different date) shall be true and
correct in all material respects on and as of the date of such Borrowing both
before and after giving effect to the making of such Loans; and

(e)           no event, act or condition shall have occurred after the Closing
Date which, in the reasonable judgment of the Required Banks, has had or is
likely to have a Material Adverse Effect.

Each Borrowing hereunder or issuance of a Letter of Credit hereunder shall be
deemed to be a representation and warranty by the Borrower on the date of such
Borrowing as to the facts specified in clauses (b), (c), (d) and (e) (to the
extent that Borrower is or should have been aware of any Material Adverse
Effect) of this Section. In the event that any representation or warranty (as
set forth in clause (d) would be materially inaccurate, the Borrower shall
disclose the same in writing by Borrower to the Banks, provided, however,

53


--------------------------------------------------------------------------------




that the Borrower may only change such representation or warranty with the prior
written consent of the Required Banks.  Notwithstanding anything to the
contrary, no Borrowing or issuance of a Letter of Credit shall be permitted if
such Borrowing or issuance of a Letter of Credit would cause Borrower to fail to
be in compliance with any of the covenants contained in this Agreement or in any
of the other Loan Documents.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and each of the other Banks which is
or may become a party to this Agreement to make the Loans and/or issue or
participate in Letters of Credit, the Borrower makes the following
representations and warranties as of the Closing Date and, in accordance with
Section 3.2(d) hereof, as of each Borrowing or issuance of a Letter of Credit. 
Such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.

SECTION 4.1.  Existence and Power.  The Borrower is a corporation, duly formed,
validly existing and in good standing under the laws of the State of Maryland
and has all powers and all material governmental licenses, authorizations,
consents and approvals required to own its property and assets and carry on its
business as now conducted or as it presently proposes to conduct and has been
duly qualified and is in good standing in every jurisdiction in which the
failure to be so qualified and/or in good standing is likely to have a Material
Adverse Effect.

SECTION 4.2.  Power and Authority.  The Borrower has the requisite power and
authority to execute, deliver and carry out the terms and provisions of each of
the Loan Documents to which it is a party and has taken all necessary action, if
any, to authorize the execution and delivery on behalf of the Borrower and the
performance by the Borrower of the Loan Documents to which it is a party.  The
Borrower has duly executed and delivered each Loan Document to which it is a
party in accordance with the terms of this Agreement, and each such Loan
Document constitutes the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other similar laws affecting
creditors rights generally, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.

SECTION 4.3.  No Violation.  Neither the execution, delivery or performance by
or on behalf of the Borrower of the Loan Documents to which it is a party, nor
compliance by the Borrower with the terms and provisions thereof nor the
consummation of the transactions contemplated by such Loan Documents, (i) will
materially contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation

54


--------------------------------------------------------------------------------




to create or impose) any Lien upon any of the property or assets of the Borrower
or any of its Consolidated Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, or other agreement or other instrument to which the
Borrower (or of any partnership of which the Borrower is a partner) or any of
its Consolidated Subsidiaries is a party or by which it or any of its property
or assets is bound or to which it is subject (except for such breaches and
defaults under loan agreements which the lenders thereunder have agreed to
forbear pursuant to valid forbearance agreements), or (iii) will cause a
material default by the Borrower under any organizational document of any Person
in which the Borrower has an interest, or cause a material default under the
Borrower’s agreement or certificate of limited partnership, the consequences of
which conflict, breach or default would have a Material Adverse Effect, or
result in or require the creation or imposition of any Lien whatsoever upon any
Property (except as contemplated herein).

SECTION 4.4.  Financial Information.  (a)  The consolidated balance sheet of
Borrower and its Consolidated Subsidiaries as of December 31, 2005, for the
Fiscal Year then ended, reported on by PricewaterhouseCoopers LLP fairly
present, in conformity with GAAP, the consolidated financial position of
Borrower and its Consolidated Subsidiaries as of such date and the consolidated
results of operations and cash flows for such Fiscal Year.

(b)           Since December 31, 2005, (i) except as may have been disclosed in
writing to the Banks prior to the Closing Date, nothing has occurred having a
Material Adverse Effect, and (ii) except as set forth on Schedule 4.4(b),
Borrower has not incurred any material Indebtedness or guaranteed any
Indebtedness on or before the Closing Date.

SECTION 4.5.  Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
(i) the Borrower or any of its Consolidated Subsidiaries, (ii) the Loan
Documents or any of the transactions contemplated by the Loan Documents or (iii)
any of the assets of the Borrower or any of its Consolidated Subsidiaries,
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could,
individually, or in the aggregate have a Material Adverse Effect or which in any
manner draws into question the validity of this Agreement or the other Loan
Documents.

SECTION 4.6.  Compliance with ERISA.  (a)  Except as set forth on Schedule 4.6
attached hereto, Borrower is not a member of nor has entered into, maintained,
contributed to, or been required to contribute to, or may incur any liability
with respect to any Plan or Multiemployer Plan.  In the event that at any time
after the Closing Date, Borrower shall become a member of any other material
Plan or Multiemployer Plan, Borrower promptly shall notify the Administrative
Agent thereof (and from and after such notice, Schedule 4.6 shall be deemed
modified thereby).

(b)           No assets of Borrower constitute “assets” (within the meaning of
ERISA or Section 4975 of the Code, including, but not limited to, 29 C.F.R.
§ 2510.3-101 or any successor regulation thereto) of an “employee benefit plan”
within the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code.  In addition to the prohibitions set forth in
this Agreement and the other Loan Documents,

55


--------------------------------------------------------------------------------




and not in limitation thereof, Borrower covenants and agrees that Borrower shall
not use any “assets” (within the meaning of ERISA or Section 4975 of the Code,
including but not limited to 29 C.F.R. § 2510.3-101) of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Code to repay or secure the Note, the Loan, or the
Obligations.

SECTION 4.7.  Environmental.  The Borrower conducts reviews of the effect of
Environmental Laws on the business, operations and properties of the Borrower
and its Consolidated Subsidiaries when necessary in the course of which it
identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, and any actual or potential
liabilities to third parties, including, without limitation, employees, and any
related costs and expenses).  On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including,
without limitation, the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

SECTION 4.8.  Taxes.  The Borrower and its Consolidated Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower, or any
Consolidated Subsidiary, except (i) such taxes, if any, as are reserved against
in accordance with GAAP, (ii) such taxes as are being contested in good faith by
appropriate proceedings or (iii) such tax returns or such taxes, the failure to
file when due or to make payment when due and payable will not have, in the
aggregate, a Material Adverse Effect. The charges, accruals and reserves on the
books of the Borrower and its Consolidated Subsidiaries in respect of taxes or
other governmental charges are, in the opinion of the Borrower, adequate.

SECTION 4.9.  Full Disclosure.  All information heretofore furnished by the
Borrower to the Administrative Agent and all the Banks for purposes of or in
connection with this Agreement or any transaction contemplated hereby or thereby
is true and accurate in all material respects on the date as of which such
information is stated or certified; provided that, with respect to projected
financial information, the Borrower represents and warrants only that such
information represents the Borrower’s expectations regarding future performance,
based upon historical information and reasonable assumptions, it being
understood, however, that actual results may differ from the projected results
described in the financial projections.  The Borrower has disclosed to the
Administrative Agent, in writing any and all facts which have or may have (to
the extent the Borrower can now reasonably foresee) a Material Adverse Effect.

SECTION 4.10.  Solvency.  On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower will be Solvent.

56


--------------------------------------------------------------------------------




SECTION 4.11.  Use of Proceeds.  All proceeds of the Loans will be used by the
Borrower only in accordance with the provisions hereof.  Neither the making of
any Loan nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of regulations T, U, or X of the Federal Reserve Board.

SECTION 4.12.  Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect;

SECTION 4.13.  Investment Company Act.  Neither the Borrower nor any
Consolidated Subsidiary is (x) an “investment company” or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended, or (y) subject to any other federal or state law or regulation
which purports to restrict or regulate its ability to borrow money.

SECTION 4.14.  Principal Offices.  As of the Closing Date, the principal office,
chief executive office and principal place of business of the Borrower is 1114
Avenue of the Americas, New York, NY 10036.

SECTION 4.15.  REIT Status. Borrower is qualified and Borrower will continue to
qualify as a real estate investment trust under the Code.

SECTION 4.16.  Patents, Trademarks, etc.  The Borrower has obtained and holds in
full force and effect all patents, trademarks, servicemarks, trade names,
copyrights and other such rights, free from burdensome restrictions, which are
necessary for the operation of its business as presently conducted, the
impairment of which is likely to have a Material Adverse Effect.

SECTION 4.17.  Judgments.  As of the Closing Date, there are no final,
non-appealable judgments or decrees in an aggregate amount of Ten Million
Dollars ($10,000,000) or more entered by a court or courts of competent
jurisdiction against the Borrower or any Consolidated Subsidiary or, to the
extent such judgment would be recourse to Borrower or any of its Consolidated
Subsidiaries (other than judgments as to which, and only to the extent, a
reputable insurance company has acknowledged coverage of such claim in writing
or which have been paid or stayed).

SECTION 4.18.  No Default.  No Event of Default or, to the best of the
Borrower’s knowledge, Default exists under or with respect to any Loan Document
and the Borrower is not in default in any material respect beyond any applicable
grace period under or with respect to any other material agreement, instrument
or undertaking to which it is a party or by which it or any of its property is
bound in any respect, the existence of which default is likely to result in a
Material Adverse Effect.

57


--------------------------------------------------------------------------------




SECTION 4.19.  Licenses, etc.  The Borrower has obtained and does hold in full
force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.

SECTION 4.20.  Compliance With Law.  To the Borrower’s knowledge, the Borrower
and each of its assets are in compliance in all material respects with all laws,
rules, regulations, orders, judgments, writs and decrees, the failure to comply
with which is likely to have a Material Adverse Effect.

SECTION 4.21.  No Burdensome Restrictions.  Except as may have been disclosed by
the Borrower in writing to the Banks prior to the Closing Date, the Borrower is
not a party to any agreement or instrument or subject to any other obligation or
any charter or corporate or partnership restriction, as the case may be, which,
individually or in the aggregate, is likely to have a Material Adverse Effect.

SECTION 4.22.  Brokers’ Fees.  The Borrower has not dealt with any broker or
finder with respect to the transactions contemplated by this Agreement or
otherwise in connection with this Agreement, and the Borrower has not done any
act, had any negotiations or conversation, or made any agreements or promises
which will in any way create or give rise to any obligation or liability for the
payment by the Borrower of any brokerage fee, charge, commission or other
compensation to any party with respect to the transactions contemplated by the
Loan Documents, other than the fees payable to the Administrative Agent and the
Banks, and certain other Persons as previously disclosed in writing to the
Administrative Agent.

SECTION 4.23.  Labor Matters.  Except as disclosed on Schedule 4.6, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Borrower or any member of the ERISA Group, and the Borrower has not
suffered any material strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

SECTION 4.24.  Insurance.  The Borrower currently maintains 100% replacement
cost insurance coverage (subject to customary deductibles) in respect of each of
its Real Property Assets, as well as commercial general liability insurance
(including, without limitation, “builders’ risk” where applicable) against
claims for personal, and bodily injury and/or death, to one or more persons, or
property damage, as well as workers’ compensation insurance, in each case with
respect to liability and casualty insurance with insurers having an A.M. Best
policyholders’ rating of not less than A-/VII in amounts no less than
customarily carried by owners of properties similar to, and in the same
locations as, Borrower’s Real Property Assets.

SECTION 4.25.  Organizational Documents.  The documents delivered pursuant to
Section 3.1(e) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower.  The

58


--------------------------------------------------------------------------------




Borrower represents that it has delivered to the Administrative Agent true,
correct and complete copies of each such document.

SECTION 4.26.  Unencumbered Assets and Indebtedness.  As of the date hereof,
Schedule 1.1 accurately sets forth (i) total Unencumbered Assets, including
total Qualifying Encumbered Assets,  (ii) all Unsecured Debt, and (iii) all
Secured Debt secured by a Qualifying Encumbered  Asset. All of the information
set forth on Schedule 1.1 is true and correct in all material respects.

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Obligation remains unpaid:

SECTION 5.1.  Information.  The Borrower will deliver to each of the Banks or
post to Intralinks provided such information is not otherwise publicly
available:

(a)           as soon as available and in any event within five (5) Business
Days after the same is required to be filed with the Securities and Exchange
Commission (but in no event later than 95 days after the end of each Fiscal Year
of the Borrower) a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of Borrower’s operations and consolidated statements of
Borrower’s cash flow for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year (if available), all
reported in a manner acceptable to the Securities and Exchange Commission on
Borrower’s Form 10-K and reported on by PricewaterhouseCoopers LLP or other
independent public accountants of nationally recognized standing;

(b)           (i) as soon as available and in any event within five (5) Business
Days after the same is required to be filed with the Securities and Exchange
Commission (but in no event later than 50 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year of the Borrower), a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related consolidated statements of Borrower’s
operations and consolidated statements of Borrower’s cash flow for such quarter
and for the portion of the Borrower’s Fiscal Year ended at the end of such
Fiscal Quarter, all reported in the form provided to the Securities and Exchange
Commission on Borrower’s Form 10-Q, together with (ii) such other information
reasonably requested by the Administrative Agent or any Bank;

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of a
financial officer of the Borrower (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.8 on the date of such financial statements; (ii)
certifying (x) that such financial statements fairly present the financial
condition and the results of operations of the Borrower on the dates and for the

59


--------------------------------------------------------------------------------




periods indicated, on the basis of GAAP, with respect to the Borrower subject,
in the case of interim financial statements, to normally recurring year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to, but excluding, the date of such delivery
and that (1) on the basis of such financial statements and such review of the
Loan Documents, no Event of Default existed under Section 6.1(b) with respect to
Sections 5.8 and 5.9 at or as of the date of said financial statements, or with
respect to Section 5.8(a), at any time, and (2) on the basis of such review of
the Loan Documents and the business and condition of the Borrower, to the best
knowledge of such officer, as of the last day of the period covered by such
certificate no Default or Event of Default under any other provision of Section
6.1 occurred and is continuing or, if any such Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof and, the
action the Borrower proposes to take in respect thereof.  Such certificate shall
set forth the calculations required to establish the matters described in
clauses (1) and (2) above;

(d)           (i) within five (5) Business Days after any officer of the
Borrower obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, or other executive officer of the
Borrower, setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or any Consolidated Subsidiary or its directly
or indirectly owned Real Property Assets as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined, is
likely to individually or in the aggregate, result in a Material Adverse Effect,
and (y) any other event, act or condition which is likely to result in a
Material Adverse Effect;

(e)           promptly upon the mailing thereof to the shareholders of Borrower
generally, copies of all proxy statements so mailed;

(f)            intentionally omitted;

(g)           promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such

60


--------------------------------------------------------------------------------




notice; (iv) applies for a waiver of the minimum funding standard under Section
412 of the Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or makes any
amendment to any Plan which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, and, in the case of any
occurrence covered by any of clauses (i) through (vii) above, which occurrence
would reasonably be expected to result in a Material Adverse Effect, a
certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;

(h)           promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto:  (i) the
receipt by the Borrower, or any of the Environmental Affiliates of any
communication (written or oral), whether from a governmental authority, citizens
group, employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect, (ii)
the existence of any Environmental Claim pending against the Borrower or any
Environmental Affiliate and such Environmental Claim is likely to have a
Material Adverse Effect or (iii) any release, emission, discharge or disposal of
any Material of Environmental Concern that is likely to form the basis of any
Environmental Claim against the Borrower or any Environmental Affiliate which in
any such event is likely to have a Material Adverse Effect;

(i)            promptly and in any event within five (5) Business Days after
receipt of any notices or correspondence from any company or agent for any
company providing insurance coverage to the Borrower relating to any loss which
is likely to result in a Material Adverse Effect, copies of such notices and
correspondence;

(j)            simultaneously with the delivery of the information required by
Sections 5.1(a) and (b), a statement of all Qualifying Encumbered Assets and
Secured Debt with respect to Qualifying Encumbered Assets (in each case, on a
Subsidiary by Subsidiary basis), as well as the total amount of Unsecured Debt
and Unencumbered Asset Value;

(k)           promptly and in any event within ten (10) days after an event or
events of default with respect to Non-Recourse Indebtedness in an aggregate
amount equal to or greater than $100,000,000 of the Borrower, its Consolidated
Subsidiaries and/or Borrower’s Share of Non-Recourse Indebtedness of Investment
Affiliates, Borrower shall deliver  to the Administrative Agent a recalculation
of the Consolidated Tangible Net Worth, reflecting the effects of such event or
events of default, as well as any other changes in the Borrower’s Consolidated
Tangible Net Worth; and

61


--------------------------------------------------------------------------------


(l)            from time to time such additional information regarding the
financial condition or operations of the Borrower and its Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request in
writing, so long as disclosure of such information could not result in a
violation of, or expose the Borrower or its Subsidiaries to any material
liability under, any applicable law, statute, ordinance or regulation or any
agreements with unaffiliated third parties that are binding on the Borrower or
any of its Subsidiaries or on any Property of any of them.

SECTION 5.2.  Payment of Obligations.  The Borrower and its Consolidated
Subsidiaries will pay and discharge, at or before maturity, all their respective
material obligations and liabilities including, without limitation, any such
material obligations pursuant to any agreement by which it or any of its
properties is bound, in each case where the failure to so pay or discharge such
obligations or liabilities is likely to result in a Material Adverse Effect, and
will maintain in accordance with GAAP, appropriate reserves for the accrual of
any of the same.

SECTION 5.3.  Maintenance of Property; Insurance; Leases.

(a)           The Borrower will keep, and will cause each Consolidated
Subsidiary to keep, all property useful and necessary in its business, including
without limitation each of its Real Property Assets (for so long the same
constitutes a Real Property Asset), in good repair, working order and condition,
ordinary wear and tear excepted, in each case where the failure to so maintain
and repair will have a Material Adverse Effect.

(b)           The Borrower shall maintain, or cause to be maintained, insurance
described in Section 4.24 hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for less
coverage than insurance customarily carried by owners of properties similar to,
and in the same locations as, Borrower’s Real Property Assets.  The Borrower
will deliver to the Administrative Agent (i) upon the reasonable request of the
Administrative Agent from time to time certificates of insurers evidencing the
insurance carried, (ii) within five (5) days of receipt of notice from any
insurer a copy of any notice of cancellation or material change in coverage
required by Section 4.24 from that existing on the date of this Agreement and
(iii) forthwith, notice of any cancellation or nonrenewal (without replacement)
of coverage by the Borrower.

SECTION 5.4.  Maintenance of Existence.  The Borrower will preserve, renew and
keep in full force and effect, its corporate existence and its rights,
privileges and franchises necessary for the normal conduct of its business
unless the failure to maintain such rights and franchises does not have a
Material Adverse Effect.

SECTION 5.5.  Compliance with Laws.  The Borrower will, and will cause its
Consolidated Subsidiaries to, comply in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to its Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good

62


--------------------------------------------------------------------------------




faith by appropriate proceedings or where the failure to do so will not have a
Material Adverse Effect or expose Administrative Agent or Banks to any material
liability therefor.

SECTION 5.6.  Inspection of Property, Books and Records.  The Borrower will keep
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities in conformity with GAAP, modified as required by this Agreement and
applicable law; and will permit representatives of any Bank, at such Bank’s
expense, or from and after an Event of Default, at Borrower’s expense, so long
as disclosure of such information could not result in a violation of, or expose
the Borrower or any of its Subsidiaries to any material liability under, any
applicable law, ordinance or regulation or any agreements with unaffiliated
third parties that are binding on the Borrower or any of its Subsidiaries, to
examine and make abstracts from any of its books and records and to discuss its
affairs, finances and accounts with its officers and independent public
accountants, all at such reasonable times during normal business hours, upon
reasonable prior notice and as often as may reasonably be desired.

SECTION 5.7.  Existence.  The Borrower shall do or cause to be done, all things
necessary to preserve and keep in full force and effect its and its Consolidated
Subsidiaries’ existence and its patents, trademarks, servicemarks, tradenames,
copyrights, franchises, licenses, permits, certificates, authorizations,
qualifications, accreditation, easements, rights of way and other rights,
consents and approvals the nonexistence of which is likely to have a Material
Adverse Effect.

SECTION 5.8.  Financial Covenants.

(a)           Minimum Consolidated Tangible Net Worth.  The Consolidated
Tangible Net Worth of the Borrower determined in conformity with GAAP will at no
time be less than the sum of One Billion Eight Hundred Million Dollars
($1,800,000,000.00) and sixty five percent (65%) of the Net Offering Proceeds
(other than proceeds used within thirty (30) days after the issuance giving rise
to such Net Offering Proceeds to redeem, retire or repurchase ownership or
equity interests in Borrower, up to the amount paid by Borrower in connection
with such redemption, retirement or repurchase, where, for the avoidance of
doubt, the net effect is that Borrower shall not have increased its Consolidated
Tangible Net Worth as a result of any such proceeds) received by the Borrower
subsequent to the Closing Date.

(b)           Total Indebtedness to Net Worth.  As of the last day of each
Fiscal Quarter, the ratio of Total Indebtedness to the Borrower’s Net Worth
shall be equal to or less than 3.75:1.00.

(c)           EBITDA to Fixed Charges Ratio.  The ratio of EBITDA to Fixed
Charges, for the then most recently completed four (4) consecutive Fiscal
Quarters, shall be equal to or greater than 1.50:1.00.

63


--------------------------------------------------------------------------------




 

(d)           Unencumbered Pool.  The ratio of the Unencumbered Asset Value to
Unsecured Debt, as of the last day of each Fiscal Quarter, shall be equal to or
greater than 1.25:1.00.

(e)           Dividends.  For so long as no Event of Default shall have occurred
and be outstanding, Borrower will not pay any dividends to holders of common
equity in the Borrower  in excess of the greater of (x) 110% of Adjusted
Earnings for the then most recently completed four (4) consecutive Fiscal
Quarters, and (y) such amounts as are necessary to enable the Borrower to
maintain the Borrower’s status as a real estate investment trust. For so long as
an Event of Default shall have occurred and be outstanding, Borrower will not,
as determined on an aggregate annual basis, pay any dividends in excess of those
amounts required to be paid in order for the Borrower to maintain its status as
a real estate investment trust.

SECTION 5.9.  Restriction on Fundamental Changes.  (a)  Borrower shall not enter
into any merger or consolidation without obtaining the prior written consent
thereto in writing of the Required Banks, unless the Borrower is the surviving
entity, and the same will not result in the occurrence of an Event of Default. 
Borrower shall not liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution), discontinue its business or convey, lease, sell, transfer or
otherwise dispose of, in one transaction or series of transactions, all or
substantially all of its business or property, whether now or hereafter
acquired.

(b)           The Borrower shall not amend its articles of incorporation,
by-laws, or other organizational documents in any manner that would have a
Material Adverse Effect without the Required Banks’ consent.

SECTION 5.10.  Changes in Business.  Borrower’s primary business will not be
substantially different from that conducted by Borrower on the Closing Date and
shall include ownership and management of Credit Tenant Lease Assets and Loan
Assets.  The Borrower shall carry on its business operations through the
Borrower and its Consolidated Subsidiaries and its Investment Affiliates.

SECTION 5.11.  Borrower Status.  Borrower shall at all times (i) remain a
publicly traded company listed for trading on the New York Stock Exchange (or
another nationally recognized stock exchange), and (ii) maintain its status as a
self-directed and self-administered REIT under the Code.

SECTION 5.12.  Other Indebtedness.  Borrower shall not incur or maintain any
Secured Debt which is Recourse Debt in excess of an amount equal to 20% of
Consolidated Tangible Net Worth. Any Indebtedness maintained or incurred by any
Subsidiary of Borrower that is Recourse Debt of such Subsidiary shall be deemed
to be Secured Debt for purposes of Section 5.8 hereof.

SECTION 5.13.  Forward Equity Contracts.  Borrower shall not enter into any
forward equity contracts.

64


--------------------------------------------------------------------------------




 

ARTICLE VI

DEFAULTS

SECTION 6.1.  Events of Default.  An “Event of Default” shall have occurred if
one or more of the following events shall have occurred and be continuing:

(a)           the Borrower shall fail to (i) pay when due any principal of any
Loan, or (ii) the Borrower shall fail to pay when due interest on any Loan or
any fees or any other amount payable to Administrative Agent or the Banks
hereunder and the same shall continue for a period of five (5) days after the
same becomes due;

(b)           the Borrower shall fail to observe or perform any covenant
contained in Section 5.8, Section 5.9, Section 5.10, Section 5.11 or Section
5.12;

(c)           the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (e), (f), (g), (h), (i), (m) or (n) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent; or if such default is of such a nature that it cannot with reasonable
effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;

(d)           any representation, warranty, certification or statement made by
the Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and, with respect
to such representations, warranties, certifications or statements not known by
the Borrower at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect in a material respect when made
(or deemed made) is not removed, corrected or cured within thirty (30) days
after the earlier of written notice thereof from Administrative Agent to
Borrower and the Borrower otherwise obtains knowledge thereof;

(e)           the Borrower or any Subsidiary shall default in the payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) of any amount owing in respect of any Recourse Debt (other than the
Obligations) for which the aggregate outstanding principal amounts exceed
Seventy-Five Million Dollars ($75,000,000) and such default shall continue
beyond the giving of any required notice and the expiration of any applicable
grace period and such default has not been waived, in writing, by the holder of
any such Debt; or the Borrower or any Subsidiary shall default in the
performance or observance of any obligation or condition with respect to any
such Recourse Debt or any other event shall occur or condition exist beyond the
giving of any required notice and the expiration of any applicable grace period,
if the effect of such default, event or condition is to accelerate the maturity
of any such indebtedness or to permit (without any further requirement of notice
or lapse of time) the holder or holders

65


--------------------------------------------------------------------------------




thereof, or any trustee or agent for such holders, to accelerate the maturity of
any such indebtedness;

(f)            the Borrower or any Consolidated Subsidiary of Borrower or any
Investment Affiliate of Borrower to which, either individually or in the
aggregate, $100,000,000 or more of Borrower’s Consolidated Tangible Net Worth is
attributable, shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidate, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any action to
authorize any of the foregoing;

(g)           an involuntary case or other proceeding shall be commenced against
the Borrower or any Consolidated Subsidiary of Borrower or any Investment
Affiliate of Borrower to which, either individually or in the aggregate,
$100,000,000 or more of Borrower’s Consolidated Tangible Net Worth is
attributable, seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower under the federal bankruptcy laws as now or
hereafter in effect;

(h)           one or more final, non-appealable judgments or decrees in an
aggregate amount of Seventy-Five Million Dollars ($75,000,000) or more shall be
entered by a court or courts of competent jurisdiction against Borrower or any
Consolidated Subsidiary (other than any judgment as to which, and only to the
extent, a reputable insurance company has acknowledged coverage of such claim in
writing), and (i) any such judgments or decrees shall not be stayed, discharged,
paid, bonded or vacated within ninety (90) days or (ii) enforcement proceedings
shall be commenced by any creditor on any such judgments or decrees;

(i)            there shall be a replacement of a majority of the Board of
Directors of the Borrower over a two-year period from the directors who
constituted the Board of Directors of the Borrower at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the Board of Directors of the Borrower then still in office who
were either members of such Board of Directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved;

(j)            any Person or “group” (as such term is defined in applicable
federal securities laws and regulations) shall become the owner, directly or
indirectly, beneficially or of record, of shares representing more than forty 
percent (40%) of the aggregate

66


--------------------------------------------------------------------------------




ordinary voting power represented by the issued and outstanding common shares of
the Borrower;

(k)           intentionally omitted;

(l)            if any Termination Event with respect to a Plan or Multiemployer
Plan shall occur as a result of which Termination Event or Events any member of
the ERISA Group has incurred or may incur any liability to the PBGC or any other
Person and the sum (determined as of the date of occurrence of such Termination
Event) of the insufficiency of such Plan or Multiemployer Plan and the
insufficiency of any and all other Plans and Multiemployer Plans with respect to
which such a Termination Event shall occur and be continuing (or, in the case of
a Multiple Employer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall occur and be continuing
and in the case of a liability with respect to a Termination Event which is or
could be a liability of the Borrower rather than a liability of the Plan, the
liability of the Borrower) is equal to or greater than $10,000,000 and which the
Required Banks reasonably determine will have a Material Adverse Effect;

(m)          if, any member of the ERISA Group shall commit a failure described
in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $10,000,000 and which the Required Banks reasonably determine will have a
Material Adverse Effect;

(n)           at any time, for any reason the Borrower repudiates in writing its
payment obligations under any Loan Document; or

(o)           any assets of Borrower shall constitute “assets” (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3-101 or any successor regulation thereto) of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Code.

SECTION 6.2.  Rights and Remedies.  (a)  Upon the occurrence of any Event of
Default described in Sections 6.1(f) or (g), the Commitments shall immediately
terminate and the unpaid principal amount of, and any and all accrued interest
on, the Loans and any and all accrued fees and other Obligations hereunder shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower for itself; and upon the occurrence and during the continuance of any
other Event of Default, the Administrative Agent, following consultation with
the Banks, may (and upon the demand of the Required Banks shall), by written
notice to the Borrower, in addition to the exercise of all of the rights and
remedies permitted the Administrative Agent and the Banks at law or equity or
under any of the other Loan Documents, declare that the Commitments are
terminated and declare the unpaid

67


--------------------------------------------------------------------------------




principal amount of and any and all accrued and unpaid interest on the Loans and
any and all accrued fees and other Obligations hereunder to be, and the same
shall thereupon be, immediately due and payable with all additional interest
from time to time accrued thereon and (except as otherwise provided in the Loan
Documents) without presentation, demand, or protest or other requirements of any
kind (including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower for
itself.

(b)           Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained solely by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks.  The Administrative Agent shall act at
the direction of the Required Banks in connection with the exercise of any and
all remedies at law, in equity or under any of the Loan Documents or, if the
Required Banks are unable to reach agreement, then, from and after an Event of
Default, the Administrative Agent may pursue such rights and remedies as it may
determine.

SECTION 6.3.  Notice of Default.  The Administrative Agent shall give notice to
the Borrower under Section 6.1(c) and 6.1(d) promptly upon being requested to do
so by the Required Banks and shall thereupon notify all the Banks thereof.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Bank or Borrower referring to this Agreement or the
other Loan Documents, describing such event or condition.  Should Administrative
Agent receive notice of the occurrence of a Default or Event of Default
expressly stating that such notice is a notice of a Default or Event of Default,
or should Administrative Agent send Borrower a notice of Default or Event of
Default, Administrative Agent shall promptly give notice thereof to each Bank.

SECTION 6.4.  Actions in Respect of Letters of Credit. (a)  If, at any time and
from time to time, any Letter of Credit shall have been issued hereunder and an
Event of Default shall have occurred and be continuing, then, upon the
occurrence and during the continuation of any Event of Default, the
Administrative Agent, after consultation with the Banks, may, and upon the
demand of the Required Banks shall, whether in addition to the taking by the
Administrative Agent of any of the actions described in this Article or
otherwise, make a demand upon the Borrower (although no such demand shall be
required if an Event of Default pursuant to Sections 6.1(f) or (g) shall occur)
to, and forthwith upon such demand (but in any event within ten (10) days after
such demand) (or automatically without such demand upon the occurrence of an
Event of Default pursuant to Sections 6.1(f) or (g)) the Borrower shall pay to
the Administrative Agent, on behalf of the Banks, in same day funds at the
Administrative Agent’s office designated in such demand, for deposit in a
special cash collateral account (the “Letter of Credit Collateral Account”) to
be maintained in the name of the Administrative Agent (on behalf of the Banks)
and under its sole dominion and control at such place as shall be designated by
the Administrative Agent,

68


--------------------------------------------------------------------------------




an amount equal to the amount of the Letter of Credit Usage under the Letters of
Credit.  Interest shall accrue on the Letter of Credit Collateral Account at a
rate equal to the rate on overnight funds.

(b)           The Borrower hereby pledges, assigns and grants to the
Administrative Agent, as administrative agent for its benefit and the ratable
benefit of the Banks a lien on and a security interest in, the following
collateral (the “Letter of Credit Collateral”):

(i)            the Letter of Credit Collateral Account, all cash deposited
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Letter of Credit Collateral Account;

(ii)           all notes, certificates of deposit and other instruments from
time to time hereafter delivered to or otherwise possessed by the Administrative
Agent for or on behalf of the Borrower in substitution for or in respect of any
or all of the then existing Letter of Credit Collateral;

(iii)          all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Letter of Credit Collateral; and

(iv)          to the extent not covered by the above clauses, all proceeds of
any or all of the foregoing Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
Obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

(c)           The Borrower hereby authorizes the Administrative Agent for the
ratable benefit of the Banks to apply, from time to time after funds are
deposited in the Letter of Credit Collateral Account and for so long as an Event
of Default has occurred and in continuing, funds then held in the Letter of
Credit Collateral Account to the payment of any amounts, in such order as the
Administrative Agent may elect, as shall have become due and payable by the
Borrower to the Banks in respect of the Letters of Credit.

(d)           Neither the Borrower nor any Person claiming or acting on behalf
of or through the Borrower shall have any right to withdraw any of the funds
held in the Letter of Credit Collateral Account, except as provided in Section
6.4(h) hereof.

(e)           The Borrower agrees that it will not (i) sell or otherwise dispose
of any interest in the Letter of Credit Collateral or (ii) create or permit to
exist any lien, security interest or other charge or encumbrance upon or with
respect to any of the Letter of Credit Collateral, except for the security
interest created by this Section 6.4.

(f)            If any Event of Default shall have occurred and be continuing:

(i)            The Administrative Agent may, in its sole discretion, without
notice to the Borrower except as required by law and at any time from time to
time, charge,

69


--------------------------------------------------------------------------------




set off or otherwise apply all or any part of first, (x) amounts previously
drawn on any Letter of Credit that have not been reimbursed by the Borrower and
(y) any Letter of Credit Usage described in clause (ii) of the definition
thereof that are then due and payable and second, any other unpaid Obligations
then due and payable against the Letter of Credit Collateral Account or any part
thereof, in such order as the Administrative Agent shall elect.  The rights of
the Administrative Agent under this Section 6.4 are in addition to any rights
and remedies which any Bank may have.

(ii)           The Administrative Agent may also exercise, in its sole
discretion, in respect of the Letter of Credit Collateral Account, in addition
to the other rights and remedies provided herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code in effect in the State of New York at that time.

(g)           The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Letter of Credit
Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that, assuming such treatment, the Administrative
Agent shall not have any responsibility or liability with respect thereto.

(h)           At such time as all Events of Default have been cured or waived in
writing, all amounts remaining in the Letter of Credit Collateral Account
(unless deposited pursuant to Section 2.19), shall be promptly returned to the
Borrower.  Absent such cure or written waiver, any surplus of the funds held in
the Letter of Credit Collateral Account and remaining after payment in full of
all of the Obligations of the Borrower hereunder and under any other Loan
Document after the Maturity Date shall be paid promptly to the Borrower or to
whomsoever may be lawfully entitled to receive such surplus.

SECTION 6.5.  Distribution of Proceeds after Default.  Notwithstanding anything
contained herein to the contrary, from and after an Event of Default, to the
extent proceeds are received by Administrative Agent, such proceeds will be
distributed to the Banks pro rata in accordance with the unpaid principal amount
of the Loans and Letter of Credit reimbursement obligations (giving effect to
any participations granted therein pursuant to Section 2.3, Section 2.17 and
Section 9.6).

ARTICLE VII

THE AGENTS; CERTAIN MATTERS RELATING TO THE LENDERS

SECTION 7.1.  Appointment and Authorization.  Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with all such powers as are reasonably incidental thereto. Except as
set forth in Section 7.8 hereof, the provisions of this Article VII are solely
for the benefit of Administrative Agent and the Banks, and Borrower shall not
have any rights to rely on or enforce any of the provisions

70


--------------------------------------------------------------------------------




hereof.  In performing its functions and duties under this Agreement,
Administrative Agent shall act solely as an agent of the Banks and will not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower.

SECTION 7.2.  Agency and Affiliates.  JPMorgan Chase Bank, N.A. and Bank of
America, N.A. each has the same rights and powers under this Agreement as any
other Bank and may exercise or refrain from exercising the same as though it
were not the Administrative Agent or Syndication Agent, as applicable, and
JPMorgan Chase Bank, N.A. and Bank of America, N.A. and each of their affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or affiliate of the Borrower as if
they were not the Administrative Agent or Syndication Agent, as applicable,
hereunder, and the term “Bank” and “Banks” shall include each of JPMorgan Chase
Bank, N.A. and Bank of America, N.A., each in its individual capacity.

SECTION 7.3.  Action by Agents.  The obligations of each of the Agents hereunder
are only those expressly set forth herein.  Without limiting the generality of
the foregoing, each of the Agents shall not be required to take any action with
respect to any Default or Event of Default, except as expressly provided in
Article VI.  The duties of each Agent shall be administrative in nature. 
Subject to the provisions of Sections 7.1, 7.5 and 7.6, each Agent shall
administer the Loans in the same manner as each administers its own loans.

SECTION 7.4.  Consultation with Experts. As between Administrative Agent on the
one hand and the Banks on the other hand, the Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

SECTION 7.5.  Liability of Agents.  As between each Agent on the one hand and
the Banks on the other hand, none of the Agents nor any of their affiliates nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or not taken by it in connection herewith (i) with the
consent or at the request of the Required Banks or (ii) in the absence of its
own gross negligence or willful misconduct.  As between each Agent on the one
hand and the Banks on the other hand, none of the Agents nor any of their
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement or any Borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower; (iii) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to such Agent, or
(iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith.  As between each Agent on the one hand and the Banks on the other
hand, none of the Agents shall incur any liability by acting in reliance upon
any notice,

71


--------------------------------------------------------------------------------




consent, certificate, statement, or other writing (which may be a bank wire,
telex or similar writing) believed by it to be genuine or to be signed by the
proper party or parties.

SECTION 7.6.  Indemnification.  Each Bank shall, ratably in accordance with its
Commitment, indemnify the Agents and the named “Managing Agents” and their
affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by the Borrower) against any cost, expense (including,
without limitation, counsel fees and disbursements), claim, demand, action, loss
or liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Agent or “Managing Agent” under this Agreement, the other Loan
Documents or any action taken or omitted by such indemnitee hereunder.  In the
event that any Agent shall, subsequent to its receipt of indemnification
payment(s) from Banks in accordance with this section, recoup any amount from
the Borrower, or any other party liable therefor in connection with such
indemnification, such Agent shall reimburse the Banks which previously made the
payment(s) pro rata, based upon the actual amounts which were theretofore paid
by each Bank.  Each Agent shall reimburse such Banks so entitled to
reimbursement within two (2) Business Days of its receipt of such funds from the
Borrower or such other party liable therefor.

SECTION 7.7.  Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent or any other Bank, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, Syndication Agent or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

SECTION 7.8.  Successor Agent.  The Administrative Agent may resign at any time
by giving notice thereof to the Banks, the Borrower and each other, and the
Administrative Agent shall resign in the event its Commitment (without giving
effect to any Participants) is reduced to less than Ten Million Dollars
($10,000,000) unless as a  result of a cancellation or reduction in the
aggregate Commitments.  Upon any such resignation, the Required Banks shall have
the right to appoint a successor Administrative Agent, which successor
Administrative Agent shall, provided no Event of Default has occurred and is
then continuing, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed.  If no successor Administrative Agent shall
have been so appointed by the Required Banks and approved by the Borrower, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be the Administrative Agent, who shall act
until the Required Banks shall appoint an Administrative Agent.  Any appointment
of a successor Administrative Agent by Required Banks or the retiring
Administrative Agent pursuant to the preceding sentence shall, provided no Event
of Default has occurred and is then continuing, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed.  Upon
the acceptance of its appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor

72


--------------------------------------------------------------------------------




Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The rights and duties of the Administrative Agent to be vested in
any successor Administrative Agent shall include, without limitation, the rights
and duties as Swingline Lender.  After any retiring Administrative Agent’s
resignation hereunder, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent.  For gross negligence or willful misconduct, as determined
by all the Banks (excluding for such determination Administrative Agent in its
capacity as a Bank), Administrative Agent may be removed at any time by giving
at least thirty (30) Business Days’ prior written notice to Administrative Agent
and Borrower.  Such resignation or removal shall take effect upon the acceptance
of appointment by a successor Administrative Agent, in accordance with the
provisions of this Section 7.8.

SECTION 7.9.  Consents and Approvals.  All communications from Administrative
Agent to the Banks requesting the Banks’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Bank,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Bank where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Bank and to the extent not previously provided to such Bank,
written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, and (iv) shall include Administrative Agent’s recommended course of
action or determination in respect thereof ).  Each Bank shall reply promptly,
but in any event within ten (10) Business Days after receipt of the request
therefor from Administrative Agent (the “Bank Reply Period”).  With respect to
decisions requiring the approval of the Required Banks, or all the Banks,
Administrative Agent shall submit its recommendation or determination for
approval of or consent to such recommendation or determination to all Banks and
upon receiving the required approval or consent shall follow the course of
action or determination of the Required Banks or all the Banks, as the case may
be.

SECTION 7.10.  Agents. The Banks serving as Syndication Agent, Documentation
Agents, Managing Agents or Co-Agents shall have no duties or obligations in such
capacities.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

SECTION 8.1.  Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Euro-Currency Borrowing
or Money Market IBOR Loan the Administrative Agent determines in good faith that
deposits in Dollars or the applicable Alternate Currency (in the applicable
amounts) are not being offered in the relevant market for such Interest Period,
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such

 

73


--------------------------------------------------------------------------------


suspension no longer exist, the obligations of the Banks to make Euro-Currency
Loans in Dollars or the applicable Alternate Currency, as the case may be, shall
be suspended.  In such event (a) unless the Borrower notifies the Administrative
Agent on or before the second (2nd) Euro-Currency Business Day before, but
excluding, the date of (i) any Euro-Currency Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing, or (ii) any Money
Market IBOR Borrowing for which a Notice of Money Market Borrowing has
previously been given, the Money Market IBOR Loans comprising such Borrowing
shall bear interest for each day from and including the first day to but
excluding the last day of the Interest Period applicable thereto at the Base
Rate for such day, and (b) if Borrowings of Alternate Currency Loans are
affected, any Notice of Borrowing for a Euro-Currency Borrowing denominated in
an Alternate Currency shall be ineffective.

SECTION 8.2.  Illegality  If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Currency Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Currency Lending Office) (x) to make, maintain or fund its
Euro-Currency Loans in a particular currency, or (y) to participate in any
Letter of Credit issued in a particular currency by the Fronting Bank, or, with
respect to the Fronting Bank, to issue a Letter of Credit in a particular
currency, the Administrative Agent shall forthwith give notice thereof to the
other Banks and the Borrower, whereupon until such Bank notifies the Borrower
and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Bank in the case of the event
described in clause (x) above to make Euro-Currency Loans in such currency, or
in the case of the event described in clause (y) above, to participate in any
Letter of Credit issued  in such currency by the Fronting Bank or, with respect
to the Fronting Bank, to issue any Letter of Credit in such currency, shall be
suspended.  With respect to Euro-Currency Loans, before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Currency Lending Office if such designation will avoid the need
for giving such notice and will not, in the reasonable judgment of such Bank, be
otherwise commercially disadvantageous to such Bank.

If at any time, it shall be unlawful for any Bank to make, maintain or fund any
of its Euro-Currency Loans, the Borrower shall have the right, upon five (5)
Business Days’ notice to the Administrative Agent, to either (x) cause a bank,
reasonably acceptable to the Administrative Agent, to offer to purchase the
Commitments of such Bank for an amount equal to such Bank’s outstanding Loans,
together with accrued and unpaid interest and fees thereon and all other amounts
due to such Bank are concurrently therewith paid in full to such Bank, and to
become a Bank hereunder, or obtain the agreement of one or more existing Banks
to offer to purchase the Commitments of such Bank for such amount, which offer
such Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest due thereon and any and all
fees and other

74


--------------------------------------------------------------------------------




 

amounts due hereunder, upon which event, such Bank’s Commitments shall be deemed
to be canceled pursuant to Section 2.11(e).

SECTION 8.3.  Increased Cost and Reduced Return.

(a)           If, on or after (x) the date hereof in the case of Committed Loans
made pursuant to Section 2.1, or (y) the date of the related Money Market Quote
(in each case, the “Loan Effective Date”), in the case of any Money Market Loan,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency, shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System (but excluding
with respect to any Euro-Currency Loan any such requirement reflected in an
applicable Euro-Currency Reserve Percentage)), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the
interbank market any other condition materially more burdensome in nature,
extent or consequence than those in existence as of the Loan Effective Date
affecting such Bank’s Euro-Currency Loans or its obligation to make
Euro-Currency Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Currency Loan, or to reduce the amount of any sum received or
receivable by such Bank (or its Applicable Lending Office) under this Agreement
or under its Note with respect to such Euro-Currency Loans, by an amount
reasonable determined by such Bank to be material, then, within 15 days after
demand by such Bank (with a copy to the Administrative Agent), the Borrower
shall pay to such Bank such additional amount or amounts (based upon a
reasonable allocation thereof by such Bank to the Euro-Currency Loans made by
such Bank hereunder) as will compensate such Bank for such increased cost or
reduction to the extent such Bank generally imposes such additional amounts on
other borrowers of such Bank in similar circumstances.

(b)           If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount reasonably deemed by such Bank to be material,
then from time to time, within 15 days after demand

75


--------------------------------------------------------------------------------




 

by such Bank (with a copy to the Administrative Agent), the Borrower shall pay
to such Bank such additional amount or amounts as will compensate such Bank (or
its Parent) for such reduction to the extent such Bank generally imposes such
additional amounts on other borrowers of such Bank in similar circumstances.

(c)           Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. 
Notwithstanding the foregoing, if such Bank shall fail to notify Borrower of any
such event within ninety (90) days following the end of the month during which
such event occurred, then Borrower’s liability for any amounts described in this
Section incurred by such Bank as a result of such event shall be limited to
those attributable to the period occurring subsequent to the ninetieth (90th)
day prior to, but excluding, the date upon which such Bank actually notified
Borrower fo the occurrence of such event.  A certificate of any Bank claiming
compensation under this Section and setting forth a reasonably detailed
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of demonstrable error.  In determining such amount,
such Bank may use any reasonable averaging and attribution methods.

(d)           If at any time, any Bank has demanded compensation pursuant to
this Section 8.3, the Borrower shall have the right, upon five (5) Business
Day’s notice to the Administrative Agent to either (x) cause a Qualified
Institution, reasonably acceptable to the Administrative Agent, to offer to
purchase the Commitments of such Bank for an amount equal to such Bank’s
outstanding Loans plus accrued interest, fees and other amounts due to such
Bank, and to become a Bank hereunder, or to obtain the agreement of one or more
existing Banks to offer to purchase the Commitments of such Bank for such
amount, which offer such Bank is hereby required to accept, or (y) to repay in
full all Loans then outstanding of such Bank, together with interest and all
other amounts due thereon, upon which event, such Bank’s Commitment shall be
deemed to be canceled pursuant to Section 2.11(e).

SECTION 8.4.  Taxes.

(a)           Any and all payments by the Borrower to or for the account of any
Bank or the Administrative Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Bank and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise or similar taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof or by any other
jurisdiction (or any political subdivision thereof) as a result of a present or
former connection between such Bank or Administrative Agent and such other
jurisdiction or by the United States, except to

76


--------------------------------------------------------------------------------




 

the extent that such connection would not have arisen but for entering into the
transactions contemplated hereby (all such non-excluded taxes, duties, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Non-Excluded Taxes”).  If the Borrower shall be required by law
to deduct any Non-Excluded Taxes from or in respect of any sum payable hereunder
or under any Note or Letter of Credit, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including, without
limitation, deductions applicable to additional sums payable under this Section
8.4) such Bank, the Fronting Bank or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 9.1,
the original or a certified copy of a receipt evidencing payment thereof.

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
the Letter of Credit or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or the Letter of Credit (hereinafter
referred to as “Other Taxes”).

(c)           In the event that Non-Excluded Taxes not imposed on the Closing
Date are imposed, or Non-Excluded Taxes imposed on the Closing Date increase,
the applicable Bank shall notify the Administrative Agent and the Borrower of
such event in writing within a reasonable period following receipt of knowledge
thereof. Notwithstanding the foregoing, if such Bank shall fail to notify
Borrower of any such event within ninety (90) days following the end of the
month during which such event occurred, then Borrower’s liability for such
additional Non-Excluded Taxes incurred by such Bank as a result of such event
(including payment of a make-whole amount under Section 8.4(a)(i)) shall be
limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to, but excluding, the date upon which such Bank
actually notified Borrower of the occurrence of such event.

(d)           The Borrower agrees to indemnify each Bank, the Fronting Bank and
the Administrative Agent for the full amount of Non-Excluded Taxes or Other
Taxes (including, without limitation, any Non-Excluded Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section
8.4) paid by such Bank, the Fronting Bank or the Administrative Agent (as the
case may be) and, so long as such Bank, the Fronting Bank or Administrative
Agent has promptly paid any such Non-Excluded Taxes or Other Taxes, any
liability for penalties and interest arising therefrom or with respect thereto. 
This indemnification shall be made within 15 days from the date such Bank, the
Fronting Bank or the Administrative Agent (as the case may be) makes demand
therefor.

(e)           Each Bank or Administrative Agent that is a United States person
for U.S. federal income tax purposes, on or prior to the date of its execution
and delivery of this Agreement in the case of each Bank and Administrative Agent
listed on the signature

77


--------------------------------------------------------------------------------




 

pages hereof and on or prior to the date on which it becomes a Bank or the
Administrative Agent in the case of each other Bank or Administrative Agent,
shall provide the Borrower with two duly completed copies of Internal Revenue
Service Form W-9 or any successor form prescribed by the Internal Revenue
Service and shall provide Borrower with two further copies of any such form on
or before the date any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered to Borrower.  Each Bank and Administrative Agent that is
not a United States person for U.S. federal income tax purposes, on or prior to
the date of its execution and delivery of this Agreement in the case of each
Bank and Administrative Agent listed on the signature pages hereof and on or
prior to the date on which it becomes a Bank or the Administrative Agent in the
case of each other Bank or Administrative Agent, shall provide the Borrower with
two duly completed copies of an Internal Revenue Service Form W-8BEN or W-8ECI,
as applicable to such Bank or Administrative Agent, or any successor form
prescribed by the Internal Revenue Service, and shall provide Borrower with two
further copies of any such form on or before the date that any such form expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower.  A Bank that
provides copies of the Internal Revenue Service Form W-8BEN and that is legally
entitled to claim the portfolio interest exemption pursuant to Section 881(c) of
the Internal Revenue Code of 1986, as amended (the “Code”), shall further
provide Borrower with, together with such Internal Revenue Service Form W-8BEN,
a written confirmation of its entitlement to such exemption.  To the extent that
it is legally entitled to do so, a Bank shall properly claim that such Bank is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of, or eliminates, withholding tax on payments of
interest hereunder.  A Bank that is not a United States person and that grants a
participating interest in a Loan or Commitment to any other person shall
provide, in addition to its own forms specified above, Borrower with two duly
completed copies of the Internal Revenue Service form applicable to such other
person, each under the cover of an Internal Revenue Service Form W-8IMY and a
withholding statement prepared in the manner prescribed by the Internal Revenue
Service, or such other forms and/or certificates that it is legally entitled to
provide evidencing such participant’s entitlement to any exemption from, or
reduction in the rate of U.S. withholding tax, and shall provide Borrower with
two further copies of any such forms and statements on or before the date any
such forms or statements expire or become obsolete and after the occurrence of
any event requiring a change in the most recent form or statement previously
delivered to Borrower.  If a Bank fails to timely and properly provide or update
such forms or statements or if the form or statement provided by a Bank at the
time such Bank first becomes a party to this Agreement indicates a United States
withholding tax rate in excess of zero, then backup withholding or withholding
tax resulting from the foregoing shall be considered excluded from “Non-Excluded
Taxes” as defined in Section 8.4(a).

(f)            Upon reasonable demand by, and at the expense of, Borrower to the
Administrative Agent or any Bank, the Administrative Agent or Bank, as the case
may be, shall deliver to the Borrower, or to such government or taxing authority
as the Borrower may reasonably direct, any form or document that may be required
or reasonably requested in writing in order to allow the Borrower to make a
payment to or for the account of such Bank or the Administrative Agent hereunder
or under any other Loan Document without

78


--------------------------------------------------------------------------------




 

any deduction or withholding for or on account of any Non-Excluded Taxes or with
such deduction or withholding at a reduced rate (so long as the completion,
execution or submission of such form or document would not materially prejudice
the legal or commercial position of the party in receipt of such demand), with
any such form or document to be accurate and completed in a manner reasonably
satisfactory to the Borrower making such demand and to be executed and to be
delivered with any reasonably required certification.

(g)           For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to (and to the extent required
by) Section 8.4(e) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 8.4(d) with respect to Non-Excluded Taxes imposed by the United
States; provided, however, that should a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, become subject to Non-Excluded
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Bank shall reasonably request to assist such Bank
to recover such Taxes so long as Borrower shall incur no cost or liability as a
result thereof.

(h)           If the Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will change
the jurisdiction of its Applicable Lending Office so as to eliminate or reduce
any such additional payment which may thereafter accrue if such change, in the
reasonable judgment of such Bank, is not otherwise disadvantageous to such Bank.

(i)            If at any time, any Bank has demanded compensation pursuant to
Section 8.3 or 8.4 or the obligation of such Bank of make Euro-Currency Loans
has been suspended pursuant to Section 8.2, in any such case, the Borrower shall
have the right, upon five (5) Business Day’s notice to the Administrative Agent
to either (x) cause a Qualified Institution, reasonably acceptable to the
Administrative Agent, to offer to purchase the Commitments of such Bank for an
amount equal to such Bank’s outstanding Loans plus accrued interest, fees and
other amounts due to such Bank, and to become a Bank hereunder, or to obtain the
agreement of one or more existing Banks to offer to purchase the Commitments of
such Bank for such amount, which offer such Bank is hereby required to accept,
or (y) to repay in full all Loans then outstanding of such Bank, together with
interest and all other amounts due thereon, upon which event, such Bank’s
Commitment shall be deemed to be canceled pursuant to Section 2.11(e).

SECTION 8.5.  Base Rate Loans Substituted for Affected Euro-Currency Loans.  If
(i) the obligation of any Bank to make Euro-Currency Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under Section
8.3 or 8.4 with respect to its Euro-Currency Loans and the Borrower shall, by at
least five Business Days’ prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist:

79


--------------------------------------------------------------------------------




 

(a)           Borrower shall be deemed to have delivered a Notice of Interest
Rate Election with respect to such affected Euro-Currency Loans and thereafter
all Loans which would otherwise be made by such Bank to the Borrower as
Euro-Currency Loans shall be made instead as Base Rate Loans, and no Borrowing
from such Bank would take effect with respect to Loans denominated in an
Alternate Currency; and

(b)           after each of its Euro-Currency Loans has been repaid, all
payments of principal which would otherwise be applied to repay such
Euro-Currency Loans shall be applied to repay its Base Rate Loans instead; and

(c)           Borrower will not be required to make any payment which would
otherwise be required by Section 2.14 with respect to such Euro-Currency Loans
converted to Base Rate Loans pursuant to clause (a) above.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be given to
such party:  (x) in the case of the Borrower and the Administrative Agent, at
its address or facsimile number set forth on Exhibit F attached hereto with
duplicate copies thereof, in the case of the Borrower, to the Borrower, at its
address set forth on the signature page hereof, to its General Counsel and Chief
Financial Officer, (y) in the case of any Bank, at its address or facsimile
number set forth in its Administrative Questionnaire or (z) in the case of any
party, such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower. 
Each such notice, request or other communication shall be effective (i) if given
by telex or facsimile transmission, when such facsimile is transmitted to the
facsimile number specified in this Section and the appropriate answerback or
facsimile confirmation is received, (ii) if given by certified registered mail,
return receipt requested, with first class postage prepaid, addressed as
aforesaid, upon receipt or refusal to accept delivery, (iii) if given by a
nationally recognized overnight carrier, 24 hours after such communication is
deposited with such carrier with postage prepaid for next day delivery, or (iv)
if given by any other means, when delivered at the address specified in this
Section; provided that notices to the Administrative Agent under Article II or
Article VIII shall not be effective until actually received.

SECTION 9.2.  No Waivers.  No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

80


--------------------------------------------------------------------------------




 

SECTION 9.3.  Expenses; Indemnification.

(a)           The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, reasonable
and documented fees and disbursements of special counsel Skadden, Arps, Slate,
Meagher & Flom LLP ), in connection with any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder, (ii) all
reasonable and documented fees and disbursements of special counsel in
connection with the syndication of the Loans, and (iii) if an Event of Default
occurs, all reasonable out-of-pocket expenses incurred by the Administrative
Agent and each Bank, including, without limitation, reasonable and invoiced fees
and disbursements of counsel for the Administrative Agent and each of the Banks,
in connection with the enforcement of the Loan Documents and the instruments
referred to therein and such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom (provided,
however, that the attorneys’ fees and disbursements for which Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable and
invoiced non-duplicative fees and disbursements of (A) counsel for
Administrative Agent and (B) counsel for all of the Banks as a group; and
provided, further, that all other costs and expenses for which Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable and
invoiced non-duplicative costs and expenses of Administrative Agent).  For
purposes of this subsection 9.3(a)(iii), (1) counsel for Administrative Agent
shall mean a single outside law firm representing Administrative Agent and (2)
counsel for all of the Banks as a group shall mean a single outside law firm
representing such Banks as a group (which law firm may or may not be the same
law firm representing the Administrative Agent).

(b)           The Borrower agrees to indemnify the Administrative Agent and each
Bank, their respective affiliates and the respective directors, officers, agents
and employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities of Borrower or any
Environmental Affiliate involving Materials of Environmental Concern, (iv) the
breach of any environmental representation or warranty set forth herein, but
excluding those liabilities, losses, damages, costs and expenses (a) for which
such Indemnitee has been compensated pursuant to the terms of this Agreement or
that are excluded under Section 8.3, (b) incurred solely by reason of the gross
negligence, willful misconduct, bad faith or fraud of such Indemnitee as finally
determined by a court of competent jurisdiction, (c) arising from any violation
of Environmental Law relating to a Property, which violation is caused by the
act or omission of such Indemnitee after such Indemnitee takes possession of
such Property or (d) owing by such Indemnitee to any third

81


--------------------------------------------------------------------------------




 

party based upon contractual obligations of such Indemnitee owing to such third
party which are not expressly set forth in the Loan Documents.  In addition, the
indemnification set forth in this Section 9.3(b) in favor of any director,
officer, agent or employee of Administrative Agent or any Bank shall be solely
in their respective capacities as such director, officer, agent or employee. 
The Borrower’s obligations under this Section shall survive the termination of
this Agreement and the payment of the Obligations. Without limitation of the
other provisions of this Section 9.3, Borrower shall indemnify and hold each of
the Administrative Agent and the Banks free and harmless from and against all
loss, costs (including reasonable and documented attorneys’ fees and expenses),
expenses, taxes, and damages (including consequential damages) that the
Administrative Agent and the Banks may suffer or incur by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA or the Code necessary in the Administrative
Agent’s reasonable judgment by reason of the inaccuracy of the representations
and warranties, or a breach of the provisions, set forth in Section 4.6(b).

SECTION 9.4.  Sharing of Set-Offs.  In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or to any other Person, any such notice being hereby expressly waived, but
subject to the prior consent of the Administrative Agent, which consent shall
not be unreasonably withheld, to set off and to appropriate and apply any and
all deposits (general or special, time or demand, provisional or final) and any
other indebtedness at any time held or owing by such Bank (including, without
limitation, by branches and agencies of such Bank wherever located) to or for
the credit or the account of the Borrower against and on account of the
Obligations of the Borrower then due and payable to such Bank under this
Agreement or under any of the other Loan Documents, including, without
limitation, all interests in Obligations purchased by such Bank.  Each Bank
agrees that if it shall, by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the aggregate amount of principal
and interest due with respect to any Loan made by it or Letter of Credit
participated in by it or, in the case of the Fronting Bank, Letter of Credit
issued by it, which is greater than the proportion received by any other Bank or
Letter of Credit issued or participated in by such other Bank, the Bank
receiving such proportionately greater payment shall purchase such
participations in the Loans made by the other Banks, and such other adjustments
shall be made, as may be required so that all such payments of principal and
interest with respect to the Loans made by the Banks or Letter of Credit issued
or participated in by such other Bank shall be shared by the Banks pro rata;
provided that nothing in this Section shall impair the right of any Bank to
exercise any right of set-off or counterclaim it may have to any deposits not
received in connection with the Loans and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Loans or the Letters of Credit.  The Borrower agrees, to
the fullest extent it may effectively do so under applicable law, that any
holder of a participation in a Commitment, a Loan or a Letter of Credit, whether
or not acquired pursuant to the foregoing arrangements, may exercise rights of
set-off or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the
Borrower in the amount of such participation. Notwithstanding anything to the
contrary contained herein, any Bank

82


--------------------------------------------------------------------------------




 

may, by separate agreement with the Borrower, waive its right to set off
contained herein or granted by law and any such written waiver shall be
effective against such Bank under this Section 9.4.

SECTION 9.5.  Amendments and Waivers.  Any provision of this Agreement or the
Notes or the Letters of Credit or other Loan Documents may be amended or waived
if, but only if, except as set forth in Section 2.20 hereof, such amendment or
waiver is in writing and is signed by the Borrower and the Required Banks (and,
if the rights or duties of the Administrative Agent or the Swingline Lender in
their capacity as Administrative Agent or the Swingline Lender, as applicable,
are affected thereby, by the Administrative Agent or the Swingline Lender, as
applicable); provided that (A) no amendment or waiver with respect to this
Agreement, the Notes, the Letters of Credit or any other Loan Document shall,
unless signed by all the Banks, (i) reduce the principal of or rate of interest
on any Loan or any Letter of Credit reimbursement obligation or any fees
hereunder, (ii) postpone the date fixed for any payment of principal of or
interest on any Loan or any Letter of Credit reimbursement obligation or any
fees hereunder or for any reduction or termination of any Commitment, (iii)
change the aggregate unpaid principal amount of the Loans, or the number of
Banks, which shall be required for the Banks or any of them to take any action
under this Section or any other provision of this Agreement, (iv) release any
Letter of Credit Collateral, or (v) modify the provisions of this Section 9.5,
(B) no amendment or waiver of the provisions of Section 2.13(a) (as it relates
to the Borrower’s payment of Loans and fees hereunder by not later than 12:00
P.M. (New York City time) on the date when due) shall be binding upon a
Designating Lender as to any Money Market Loans then outstanding unless signed
by such Designating Lender, and (C) no amendment or waiver with respect to this
Agreement or any other Loan Document shall increase, extend or decrease the
Commitment of any Bank (except for a ratable decrease in the Commitments of all
Banks) or subject any Bank to any additional obligation unless signed by such
Bank.

SECTION 9.6.  Successors and Assigns.

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that (i) the Borrower may not assign or otherwise transfer any
of its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and (ii) a Bank may
not assign or otherwise transfer any of its interest under this Agreement except
as permitted in subsection (b) and (c) of this Section 9.6.

(b)           Prior to the occurrence of an Event of Default, any Bank may at
any time, grant to a then existing Bank or any Affiliate thereof, one or more
banks, finance companies, insurance companies or other financial institutions or
trusts (a “Participant”) participating interests in its Commitment or any or all
of its Loans.  After the occurrence and during the continuance of an Event of
Default, any Bank may at any time grant to any Person in any amount (also a
“Participant”), participating interests in its Commitment or any or all of its
Loans.  Any participation made during the continuation of an Event of Default
shall not be affected by the subsequent cure of such Event of Default.  In the
event

83


--------------------------------------------------------------------------------




 

of any such grant by a Bank of a participating interest to a Participant,
whether or not upon notice to the Borrower and the Administrative Agent, such
Bank shall remain responsible for the performance of its obligations hereunder,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement.  Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement or any other Loan Document;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
clause (i), (ii), (iii) or (iv) of Section 9.5(A) without the consent of the
Participant.  The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
VIII with respect to its participating interest.

(c)           Any Bank may at any time assign to a Qualified Institution (in
each case, an “Assignee”) (i) prior to the occurrence of an Event of Default, in
minimum amounts of not less than Five Million Dollars ($5,000,000) and integral
multiple of One Million Dollars ($1,000,000) thereafter (or any lesser amount in
the case of assignments to an existing Bank or any Affiliate thereof or in the
case of an assignment of a Bank’s entire Commitment) and (ii) after the
occurrence and during the continuance of an Event of Default, in any amount, all
or a proportionate part of all, of its rights and obligations under this
Agreement, the Notes and the other Loan Documents, and, in either case, such
Assignee shall assume such rights and obligations, pursuant to a Transfer
Supplement  in substantially the form of Exhibit ”E” hereto executed by such
Assignee and such transferor Bank; provided, that if no Event of Default shall
have occurred and be continuing, such assignment shall be subject to the
Administrative Agent’s, the Fronting Bank’s (if a Person other than the
Administrative Agent) and the Borrower’s consent, which consent shall not be
unreasonably withheld or delayed; and provided further that if an Assignee is an
affiliate of such transferor Bank or was a Bank or Affiliate thereof immediately
prior to such assignment, no such consent shall be required from the Borrower,
the Administrative Agent or the Fronting Bank; and provided further that such
assignment may, but need not, include rights of the transferor Bank in respect
of outstanding Money Market Loans.  Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and no further consent or action by any party shall be
required and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent.  Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if requested or
required, a new Note is issued to the Assignee upon the return to the Borrower
of the old Note, if any, marked “cancelled”.  In connection with any such
assignment (other than an assignment by a Bank to an affiliate), the transferor
Bank shall pay to the Administrative Agent an administrative fee for processing
such assignment in the amount of $3,500.  If the Assignee is not organized under
the laws of the United States of America or a state thereof, it shall deliver to
the Borrower and the Administrative Agent

84


--------------------------------------------------------------------------------




 

certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.4.  Any assignment made during
the continuation of an Event of Default shall not be invalidated by any
subsequent cure of such Event of Default.

(d)           Any Bank (each, a “Designating Lender”) may at any time designate
one Designated Lender to fund Money Market Loans on behalf of such Designating
Lender subject to the terms of this Section 9.6(d) and the provisions in Section
9.6(b) and (c) shall not apply to such designation.  No Bank may designate more
than one (1) Designated Lender at any one time.  The parties to each such
designation shall execute and deliver to the Administrative Agent for its
acceptance a Designation Agreement.  Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and will give prompt notice thereof to the
Borrower, whereupon, (i) the Borrower shall, if requested, execute and deliver
to the Designating Lender a Designated Lender Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right (subject to the provisions of Section 2.4) to make Money
Market Loans on behalf of its Designating Lender pursuant to the Designation
Agreement after the Borrower has accepted a Money Market Loan (or portion
thereof) of the Designating Lender, and (iii) the Designated Lender shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Lender which is not
otherwise required to repay obligations of such Designated Lender which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Lender, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Banks for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to this Agreement, including, without limitation, any
indemnification obligations under Section 7.6 hereof and any sums otherwise
payable to the Borrower by the Designated Lender.  Each Designating Lender shall
serve as the administrative agent of the Designated Lender and shall on behalf
of, and to the exclusion of, the Designated Lender: (i) receive any and all
payments made for the benefit of the Designated Lender and (ii) give and receive
all communications and notices and take all actions hereunder, including,
without limitation, votes, approvals, waivers, consents and amendments under or
relating to this Agreement and the other Loan Documents.  Any such notice,
communication, vote, approval, waiver, consent or amendment shall be signed by
the Designating Lender as administrative agent for the Designated Lender and
shall not be signed by the Designated Lender on its own behalf and shall be
binding upon the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf.  The Borrower, the Administrative Agent and
the Banks may rely thereon without any requirement that the Designated Lender
sign or acknowledge the same.  No Designated Lender may assign or transfer all
or any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Lender.

(e)           Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note and the Letter(s) of Credit participated in by
such Bank

85


--------------------------------------------------------------------------------




 

or, in the case of the Fronting Bank, issued by it, to a Federal Reserve Bank. 
No such assignment shall release the transferor Bank from its obligations
hereunder.

(f)            No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made (i) with the Borrower’s prior written
consent or (ii) by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring
such Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

(g)           No Assignee of any rights and obligations under this Agreement
shall be permitted to further assign less than all of such rights and
obligations.  No Participant in any rights and obligations under this Agreement
shall be permitted to sell subparticipations of such rights and obligations.

(h)           Anything in this Agreement to the contrary notwithstanding, so
long as no Event of Default shall have occurred and be continuing, no Bank shall
be permitted to enter into an assignment of, or sell a participation interest
in, its rights and obligations hereunder which would result in such Bank holding
a Commitment without participants of less than Five Million Dollars ($5,000,000)
unless as a result of a cancellation or reduction of the aggregate Commitments;
provided, however, that no Bank shall be prohibited from assigning its entire
Commitment so long as such assignment is otherwise permitted under this Section
9.6.

(i)            The Administrative Agent shall maintain on behalf of Borrower a
register of principal and interest with respect to each Loan and Commitment.

SECTION 9.7.  Governing Law; Submission to Jurisdiction; Judgment Currency. 
(a)  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

(b)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, in each case,
which are located in New York County, and, by execution and delivery of this
Agreement, the Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof.  The Borrower
irrevocably consents, for itself, to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address set forth below its signature hereto.  The Borrower
hereby, for itself, irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid

86


--------------------------------------------------------------------------------




 

actions or proceedings arising out of or in connection with this Agreement or
any other Loan Document brought in the courts referred to above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.  Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction.

(c)           If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

(d)           The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Borrower to make
payments in any currency of the principal of and interest on the Loans of the
Borrower and any other amounts due from the Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 9.8(c)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Banks of the full amount of the relevant currency expressed to be payable in
respect of the principal of and interest on the Loans and all other amounts due
hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.

SECTION 9.8.  Counterparts; Integration; Effectiveness.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party).

87


--------------------------------------------------------------------------------




 

SECTION 9.9.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 9.10.  Survival.  All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans hereunder.

SECTION 9.11.  Domicile of Loans.  Subject to the provisions of Article VIII,
each Bank may transfer and carry its Loans at, to or for the account of any
domestic or foreign branch office, subsidiary or affiliate of such Bank.

SECTION 9.12.  Limitation of Liability.  No claim may be made by the Borrower or
any other Person acting by or through Borrower against the Administrative Agent,
the Syndication Agent or any Bank or the affiliates, directors, officers,
employees, attorneys or agent of any of them for any punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement or by the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower hereby waives, releases and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

SECTION 9.13.  Recourse Obligation.  This Agreement and the Obligations
hereunder are fully recourse to the Borrower. Notwithstanding the foregoing, no
recourse under or upon any obligation, covenant, or agreement contained in this
Agreement shall be had against any officer, director, shareholder or employee of
the Borrower, except in the event of fraud or misappropriation of funds on the
part of such officer, director, shareholder or employee.

SECTION 9.14.  Confidentiality.  Each of the Administrative Agent, the
Syndication Agent, the Joint Lead Arrangers, the Joint Bookrunners, the Fronting
Bank and the Banks understands that some of the information furnished to it
pursuant to this Agreement and the other Loan Documents may be received by it
prior to the time that such information shall have been made public, and each of
the Administrative Agent, the Syndication Agent, the Joint Lead Arrangers, the
Joint Bookrunners, the Fronting Bank and the Banks hereby agrees that it will
keep all Information (as defined below) received by it confidential except that
the Administrative Agent, Syndication Agent, the Joint Lead Arrangers, the Joint
Bookrunners, the Fronting Bank and each Bank shall be permitted to disclose
Information (i) only to such of its officers, directors, employees, agents,
auditors and buyers as need to know such information in connection with this
Agreement or any other Loan Document and who will be advised of the confidential
nature of such Information; (ii) to any other party to this Agreement; (iii) to
a proposed Assignee or Participant in accordance with Section 9.6 hereof,
provided such Person agrees in writing to keep such Information confidential on
terms substantially similar to this Section 9.14; (iv) to the extent required by
applicable law and regulations or by any subpoena or other

88


--------------------------------------------------------------------------------




 

legal process; (v) to the extent requested by any bank regulatory authority or
other regulatory authority or self-regulatory organization; (vi) to the extent
such information becomes publicly available other than as a result of a breach
of this Agreement; (vii) to the extent the Borrower shall have consented to such
disclosure or (viii) in connection with any legal or other enforcement
proceeding in connection with any Loan Document or any of the transaction
contemplated thereby.  For the purposes of this Section, “Information” means all
information received from the Borrower or its respective officers, directors,
employees, agents, auditors, lawyers and Affiliates relating to the Borrower or
any of its Subsidiaries or Affiliates (including Investment Affiliates) or any
of their respective businesses other than information that is generally
available to the public.  In the event of any required disclosure of
Information, any Person required to maintain the confidentiality of such
Information as provided in this Section 9.14 agrees to use reasonable efforts to
inform the Borrower as promptly as practicable of the circumstances and the
Information required to be disclosed to the extent not prohibited by applicable
law.

SECTION 9.15  Intentionally Omitted.

SECTION 9.16.  No Bankruptcy Proceedings.  Each of the Borrower, the Banks, the
Administrative Agent, the Joint Lead Arrangers and the Joint Bookrunners hereby
agrees that it will not institute against any Designated Lender or join any
other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (i) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (ii) the Maturity Date.

SECTION 9.17.  USA Patriot Act.  Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank to identify the Borrower in accordance with the
Patriot Act.

 

89


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

iSTAR FINANCIAL INC., a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1


--------------------------------------------------------------------------------




TOTAL COMMITMENTS:  $2,200,000,000

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

S-2


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.,

 

as Syndication Agent and a Bank

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-3


--------------------------------------------------------------------------------




 

CITICORP NORTH AMERICA, INC.,

 

as Documentation Agent and a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

S-4


--------------------------------------------------------------------------------




 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Documentation Agent and a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

Signature page to Amended and Restated Revolving Credit Agreement, dated as of
June 28, 2006 with iStar Financial Inc.

S-5


--------------------------------------------------------------------------------




 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Documentation Agent and a Bank

 

 

 

By:

 

 

Name:

 

Title:

 

S-6


--------------------------------------------------------------------------------




 

LEHMAN COMMERCIAL PAPER INC.,

 

as Managing Agent and a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

S-7


--------------------------------------------------------------------------------




 

BARCLAYS BANK PLC,

 

as Managing Agent and a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

S-8


--------------------------------------------------------------------------------




 

BEAR STEARNS CORPORATE LENDING INC.,

 

as Managing Agent and a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

S-9


--------------------------------------------------------------------------------




 

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

 

as Managing Agent and a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-10


--------------------------------------------------------------------------------




 

MERRILL LYNCH BANK USA,

 

as Managing Agent and a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-11


--------------------------------------------------------------------------------




 

MORGAN STANLEY BANK,

 

as Managing Agent and a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-12


--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC,

 

as Managing Agent and as a Bank

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

S-13


--------------------------------------------------------------------------------




 

 

 

 

THE ROYAL BANK OF SCOTLAND, plc

 

as Co-Agent and a Bank

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-14


--------------------------------------------------------------------------------




 

 

 

THE BANK OF NOVA SCOTIA,

 

as Co-Agent and a Bank

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-15


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

SCOTIABANC INC.,

 

as Co-Agent and a Bank

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

S-16


--------------------------------------------------------------------------------




 

 

 

HSBC BANK USA, N.A.,

 

as Co-Agent and a Bank

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

S-17


--------------------------------------------------------------------------------




 

 

 

THE ROYAL BANK OF CANADA,

 

as Co-Agent and a Bank

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

S-18


--------------------------------------------------------------------------------




 

 

 

FORTIS CAPITAL CORP.,

 

as Co-Agent and a Bank

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

S-19


--------------------------------------------------------------------------------




 

 

 

 

 

NATIONAL AUSTRALIA BANK LIMITED,

 

as Co-Agent and a Bank

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

S-20


--------------------------------------------------------------------------------




 

 

 

 

 

EUROHYPO AG, NEW YORK BRANCH,

 

as a Bank

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

S-21


--------------------------------------------------------------------------------




 

 

 

 

 

EMIGRANT BANK, as a Bank

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

S-22


--------------------------------------------------------------------------------




 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as a Bank

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

S-23


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH,

 

as a Bank

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

S-24


--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, NEW YORK AGENCY,
as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-25


--------------------------------------------------------------------------------




 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-26


--------------------------------------------------------------------------------




 

 

PEOPLE’S BANK, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-27


--------------------------------------------------------------------------------




 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-28


--------------------------------------------------------------------------------




 

 

BANK OF TAIWAN, NEW YORK AGENCY,
as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-29


--------------------------------------------------------------------------------




 

 

CHIAO TUNG BANK CO. LTD. NEW YORK AGENCY,
as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-30


--------------------------------------------------------------------------------




 

 

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-31


--------------------------------------------------------------------------------




 

 

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-32


--------------------------------------------------------------------------------




 

 

THE INTERNATIONAL COMMERCIAL BANK OF CHINA, NEW YORK AGENCY, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-33


--------------------------------------------------------------------------------




 

 

THE NORINCHUKIN BANK, NEW YORK BRANCH,
as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-34


--------------------------------------------------------------------------------




 

 

MALAYAN BANKING BERHAD, as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-35


--------------------------------------------------------------------------------




 

 

TAIPEI FUBON BANK, NEW YORK AGENCY,
as a Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-36


--------------------------------------------------------------------------------




 

 

THE CHIBA BANK, LTD., NEW YORK BRANCH,
as a Bank

 

 

 

 

 

By:

 

 

 

Name:  Morio Tsumita

 

 

Title:  General Manager

 

 

 

S-37


--------------------------------------------------------------------------------